 

Exhibit 10.1

 

LEASE

DATED

August 2, 2018

by and between

IIP-MI 1 LLC,

 

a Delaware limited liability company



and

GREEN PEAK INDUSTRIES, LLC

 

(d/b/a Green Peak Innovations),

a Michigan limited liability company

 

 

 

 

LEASE AGREEMENT

 

This Lease Agreement (this "Lease"), dated August 2, 2018 (the "Execution
Date"), is made between IIP-MI 1 LLC, a Delaware limited liability company
("Landlord"), and GREEN peak industries, LLC, (d/b/a Green Peak Innovations a
Michigan limited liability company ("Tenant").

 

RECITALS

 

A.           WHEREAS, concurrent with the execution of this Lease, Landlord
closed on the purchase of certain real property (the "Property") and the
improvements on the Property located at 10070 Harvest Park, Dimondale, Michigan
48821, including the building(s) constructed or to be constructed thereon
(individually and collectively, the "Building" and, together with the Property,
the "Project"), pursuant to that certain Purchase and Sale Agreement and Joint
Escrow Instructions, dated June 15, 2018 (the "Purchase Agreement"), by and
between Landlord and Alimac, LLC, a Michigan limited liability company ("Prior
Owner"); and

 

B.           WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to
lease from Landlord, the Premises (as defined below), pursuant to the terms and
conditions of this Lease, as detailed below; and

 

C.           WHEREAS, pursuant to the Purchase Agreement, the Prior Owner is
obligated to complete certain Construction Work (as defined in the Purchase
Agreement) at the Project, which Construction Work is anticipated to continue
during the initial Term of the Lease; and

 

D.           WHEREAS, Landlord, Tenant and Prior Owner have entered into that
certain Access Agreement, dated as of the Execution Date (the "Access
Agreement"), whereby Landlord and Tenant have each granted to Prior Owner and
its employees, contractors and subcontractors a temporary right of entry to
enter the Project for the purpose of completing the Construction Work; and

 

E.           WHEREAS, Skymint, LLC, a Michigan limited liability company
("Guarantor"), is an affiliate of Tenant that is deriving a benefit from
Landlord and Tenant entering into this Lease, and has agreed to enter into a
guaranty in the form attached as Exhibit D hereto (the "Guaranty"), without
which Landlord would not agree to enter into this Lease.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.          Lease of Premises. Subject to the terms and conditions of the Access
Agreement, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the premises shown on Exhibit A attached hereto, including shafts,
cable runs, mechanical spaces, rooftop areas, landscaping, parking facilities,
private drives and other improvements and appurtenances related thereto
(including the Building), for use by Tenant in accordance with the Permitted Use
(as defined below) and no other uses (collectively, the "Premises").

 

2.          Basic Lease Provisions. For convenience of the parties, certain
basic provisions of this Lease are set forth herein. The provisions set forth
herein are subject to the remaining terms and conditions of this Lease and are
to be interpreted in light of such remaining terms and conditions.

 

2.1.        The monthly Base Rent and Property Management Fee for the Term of
the Lease shall be as set forth in Exhibit F attached hereto, subject to
adjustment pursuant to Section 36.

 

2.2.        Security Deposit: Six Hundred Fifty Thousand Dollars ($650,000.00),
subject to adjustment under this Lease.

 

2.3.        "Permitted Use": Agricultural growth and processing of agricultural
materials, including cannabis, industrial and office space, in accordance with
current zoning for the Premises and in conformity with all Applicable Laws (as
defined below). The Permitted Use shall include the cultivation and processing
of cannabis plant parts and resins into products, and the storage of same for
transport, and such other related use or uses permitted under Applicable Laws.

 

 2 

 

 

2.4.Address for Rent Payment:

 

IIP-MI 1 LLC

____________

____________

____________

ABA#: ____________

Account#: ____________

 

2.5.Address for Notices to Landlord:

 

IIP-MI 1 LLC

11440 West Bernardo Court, Suite 220

San Diego, California 92127

Attn: General Counsel

 

2.6.Address for Notices and Invoices to Tenant:

 

Green Peak Industries, LLC

____________

____________

____________

 

2.7.The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A Premises Exhibit B Tenant's Personal Property Exhibit C Form of
Estoppel Certificate Exhibit D Form of Guaranty Exhibit E Work Letter Exhibit
E-1 Tenant Work Insurance Requirements Exhibit F Monthly Base Rent and Property
Management Fee Schedule

 

3.Term and Extension Options.

 

3.1.      Term. The actual term of this Lease (as the same may be extended or
earlier terminated in accordance with this Lease, the "Term") shall commence on
August 2, 2018 (the "Commencement Date") and end on August 2, 2033, subject to
extension or earlier termination of this Lease as provided herein.

 

3.2.      Options to Extend Term. Tenant shall have two (2) options (each an
"Extension Option") to extend the Term of this Lease for a period of five (5)
years each (each an "Extension Period"), on the same terms and conditions in
effect under this Lease immediately prior to the commencement of the Extension
Period, except that Tenant shall have no further right to extend the Term of
this Lease after the second Extension Period.

 

3.2.1.          If Tenant exercises an Extension Option, such Extension Option
shall apply to the entire Premises (and no less than the entire Premises).
Tenant may exercise an Extension Option only by giving Landlord irrevocable and
unconditional written notice thereof (the "Extension Notice") not later than
eighteen (18) months prior to the commencement date of the Extension Period.
Upon delivery of the Extension Notice, Tenant shall be irrevocably bound to
lease the Premises for the Extension Period.

 

3.2.2.          Notwithstanding the foregoing, Tenant shall not have the right
to exercise an Extension Option (i) during the time commencing from the date
Landlord delivers to Tenant a written notice that Tenant is in default under any
provisions of this Lease and continuing until Tenant has cured the specified
default to Landlord's reasonable satisfaction; (ii) at any time after any
Default (provided, however, that, for purposes of this Section 3.2, Landlord
shall not be required to provide Tenant with notice of such Default) and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured; or (iii) in the event that Tenant has defaulted in the
performance of its obligations under this Lease two (2) or more times during the
six (6)-month period immediately prior to the date that Tenant intends to
exercise an Extension Option, whether or not Tenant has cured such defaults.

 

 3 

 

 

3.2.3.          If Tenant shall fail to timely exercise an Extension Option in
accordance with the provisions of this Section 3.2, then the Extension Option
shall terminate, and shall be null and void and of no further force and effect.
If this Lease or Tenant's right to possession of the Premises shall terminate in
any manner whatsoever before Tenant shall exercise an Extension Option, or if
Tenant shall have assigned or transferred any interest in this Lease or sublet
any part of the Premises (other than in the case of a Permitted Transfer as set
forth in Section 16.8 below), then immediately upon such termination,
assignment, transfer or sublease, the Extension Option(s) shall simultaneously
terminate and become null and void. Time is of the essence with regard to this
Section 3.2.

 

3.2.4.          The Extension Options are conditioned upon each Guarantor
executing an amendment to such Guarantor's Guaranty that explicitly extends such
Guarantor's obligations so that each Guarantor guarantees Tenant's Lease
obligations incurred pursuant to Tenant's timely and proper exercise of an
Extension Option.

 

4.Possession.

 

4.1.      Possession. Tenant hereby acknowledges that immediately prior to the
Commencement Date, Tenant was in possession of the Premises, and is familiar
with the condition thereof (including the ongoing Construction Work (as defined
in the Purchase Agreement) being conducted by the Prior Owner on the Premises)
and accepts the Premises in its "as is" condition with all faults, and Landlord
makes no representation or warranty of any kind with respect the Premises, and
Landlord will have no obligation to improve, alter or repair the Premises. It is
understood and agreed that Landlord is not obligated to install any equipment,
or make any repairs, improvements or alterations to the Premises. Tenant's
continued occupancy and possession of the Premises following the Closing (as
defined in the Purchase Agreement) shall conclusively establish that the
Premises, the Building and the Project were at such time in good, sanitary and
satisfactory condition and repair.

 

4.2.      NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT LANDLORD IS LEASING THE PREMISES "AS IS" AND "WHERE
IS," AND WITH ALL FAULTS, AND THAT LANDLORD IS MAKING NO REPRESENTATIONS AND
WARRANTIES WHETHER EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE, WITH
RESPECT TO THE QUALITY OR PHYSICAL CONDITION OF THE PREMISES, THE INCOME OR
EXPENSES FROM OR OF THE PREMISES, OR THE COMPLIANCE OF THE PREMISES WITH
APPLICABLE BUILDING OR FIRE CODES, ENVIRONMENTAL LAWS OR OTHER APPLICABLE LAWS,
RULES, ORDERS OR REGULATIONS. WITHOUT LIMITING THE FOREGOING, IT IS UNDERSTOOD
AND AGREED THAT LANDLORD MAKES NO WARRANTY WITH RESPECT TO THE HABITABILITY,
SUITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. TENANT AGREES
THAT IT ASSUMES FULL RESPONSIBILITY FOR, AND THAT IT HAS PERFORMED EXAMINATIONS
AND INVESTIGATIONS OF THE PREMISES, INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
EXAMINATIONS AND INVESTIGATIONS FOR THE PRESENCE OF ASBESTOS, PCBS AND OTHER
HAZARDOUS SUBSTANCES, MATERIALS AND WASTES (AS THOSE TERMS MAY BE DEFINED HEREIN
OR BY APPLICABLE LAWS, RULES OR REGULATIONS) ON OR IN THE PREMISES. WITHOUT
LIMITING THE FOREGOING, TENANT IRREVOCABLY WAIVES ALL CLAIMS AGAINST LANDLORD
WITH RESPECT TO ANY ENVIRONMENTAL CONDITION, INCLUDING CONTRIBUTION AND
INDEMNITY CLAIMS, WHETHER STATUTORY OR OTHERWISE. TENANT ASSUMES FULL
RESPONSIBILITY FOR ALL COSTS AND EXPENSES REQUIRED TO CAUSE THE PREMISES TO
COMPLY WITH ALL APPLICABLE BUILDING AND FIRE CODES, MUNICIPAL ORDINANCES,
ENVIRONMENTAL LAWS AND OTHER APPLICABLE LAWS, RULES, ORDERS, AND REGULATIONS.

 

4.3.      Holding Over.

 

4.3.1.          If, with Landlord's prior written consent, Tenant holds
possession of all or any part of the Premises after the Term, Tenant shall
become a tenant from month-to-month after the expiration or earlier termination
of the Term, and in such case Tenant shall continue to pay (a) Base Rent, (b)
Additional Rent, and (c) any amounts for which Tenant would otherwise be liable
under this Lease if the Lease were still in effect. Any such month-to-month
tenancy shall be subject to every other term, covenant and agreement contained
herein.

 

 4 

 

 

4.3.2.          If Tenant retains possession of any portion of the Premises
after the Term without Landlord's prior written consent, then (a) Tenant shall
be a tenant at sufferance subject to the terms and conditions of this Lease,
except that the monthly rent shall be equal to one hundred fifty percent (150%)
of the monthly Rent in effect during the last thirty (30) days of the Term, and
(b) Tenant shall be liable to Landlord for any and all damages suffered by
Landlord as a result of such holdover, including any lost rent or, special and
indirect damages (in each case, regardless of whether such damages are
foreseeable); provided, however, that Landlord shall be required to provide
tenant with notice at least thirty (30) days in advance of any potential
occupation or readying of the Premises for potential occupation by any potential
successor tenant in order for Tenant to be liable for any such damages incurred
in connection with such successor tenant’s lease or potential lease of the
Premises.

 

4.3.3.          Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease. The foregoing provisions of this Section 4 are in
addition to and do not affect Landlord's right of reentry or any other rights of
Landlord hereunder or as otherwise provided by Applicable Laws. The provisions
of this Section 4 shall survive the expiration or earlier termination of this
Lease.

 

5.Tenant Improvements.

 

5.1.      Tenant shall cause appropriate improvements consistent with the
Permitted Use (the "Tenant Improvements") to be constructed in the Premises
pursuant to the Work Letter attached hereto as Exhibit E (the "Work Letter") at
a cost to Landlord not to exceed Two Million Two Hundred Thousand Dollars
($2,200,000.00) (the "TI Allowance"). The TI Allowance may be applied to the
costs of (a) construction, (b) commissioning of mechanical, electrical and
plumbing systems by a licensed, qualified commissioning agent hired by Tenant,
and review of such party's commissioning report by a licensed, qualified
commissioning agent hired by Landlord, (c) space planning, architect,
engineering and other related services performed by third parties unaffiliated
with Tenant, (d) building permits and other taxes, fees, charges and levies by
governmental authorities for permits or for inspections of the Tenant
Improvements, and (e) costs and expenses for labor, material, equipment and
fixtures. In no event shall the TI Allowance be used for (m) the cost of work
that is not authorized by the Approved Plans (as defined in the Work Letter) or
otherwise approved in writing by Landlord, (n) payments to Tenant or any
affiliates of Tenant, (o) the purchase of any furniture, personal property or
other non-building system equipment, (p) costs resulting from any default by
Tenant of its obligations under this Lease or (q) costs that are recoverable by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors).

 

5.2.      Tenant shall have until August 2, 2031 to request disbursement for the
final installment of the TI Allowance, and may request no more than eight (8)
disbursements of the TI Allowance, with each disbursement (other than the final
disbursement) being no less than Three Hundred Seventy Five Thousand Dollars
($375,000.00). Landlord's obligation to disburse any of the TI Allowance shall
be conditional upon Tenant's satisfaction of the conditions precedent to funding
of the TI Allowance set forth in Section 6.3 of the Work Letter. In addition,
Landlord's obligation to disburse any of the TI Allowance in excess of One
Million Nine Hundred Thousand Dollars ($1,900,000.00) shall be conditioned upon
the satisfaction of the following: (a) Tenant's delivery to Landlord of a
certificate of occupancy for the Premises suitable for the Permitted Use, as
applicable; (b) Tenant's delivery to Landlord of a Certificate of Substantial
Completion in the form of the American Institute of Architects document G704,
executed by the project architect and the general contractor or such other form
or certification as may be reasonably acceptable to Landlord; (c) Tenant's
satisfaction of the conditions precedent to funding of the TI Allowance set
forth in Section 6.3 of the Work Letter; and (d) there shall be no uncured event
of default by Tenant under this Lease.

 

6.Rent.

 

6.1.        Rent. Base Rent and Additional Rent (as defined below) shall
together be denominated "Rent." Rent shall be paid by ACH, wire transfer or
check (but in no event may Rent be payable in cash, unless Landlord provides its
consent to such form of payment, in Landlord's sole and absolute discretion) to
Landlord, without abatement, deduction or offset, in lawful money of the United
States of America to the address set forth in Section 2 or to such other person
or at such other place as Landlord may from time designate in writing. In the
event the Term commences on a day other than the first day of a calendar month
or ends on a day other than the last day of a calendar month, then the Rent for
such fraction of a month shall be prorated for such period on the basis of the
number of days in the month and shall be paid at the then-current rate for such
fractional month.

 

 5 

 

 

6.2.        Base Rent. Tenant shall pay to Landlord as Base Rent for the
Premises, commencing on the Commencement Date, the sums set forth in Exhibit F.
Base Rent shall be paid in equal monthly installments, each in advance on, or
before, the first day of each and every calendar month during the Term.

 

6.3.        Additional Rent. In addition to Base Rent, Tenant shall pay to
Landlord as additional rent ("Additional Rent") at times hereinafter specified
in this Lease (a) amounts related to Operating Expenses and Taxes (each as
defined below), unless paid directly by Tenant to third parties to whom such
amounts are owed, (b) the Property Management Fee (as defined below) and (c) any
other amounts that Tenant assumes or agrees to pay under the provisions of this
Lease that are owed to Landlord (whether or not such amounts are referred to
herein as "Additional Rent"), including any and all other sums that may become
due by reason of any default of Tenant or failure on Tenant's part to comply
with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant.

 

6.3.1.          Operating Expenses. Tenant will pay directly all Operating
Expenses of the Premises in a timely manner and prior to delinquency, unless
otherwise specified herein that Landlord shall pay directly such Operating
Expenses and receive reimbursement from Tenant for those expenses Tenant fails
to pay when due. In the event that Tenant fails to pay any Operating Expense
within ten (10) days after written notice by Landlord to Tenant, and without
being under any obligation to do so and without hereby waiving any default by
Tenant, Landlord may pay any delinquent Operating Expenses. Any Operating
Expense paid by Landlord and any expenses reasonably incurred by Landlord in
connection with the payment of the delinquent Operating Expense may be billed
immediately to Tenant, or at Landlord's option and upon written notice to
Tenant, may be deducted from the Security Deposit. "Operating Expenses" means
all costs and expenses incurred by Landlord with respect to the ownership,
maintenance and operation of the Premises including, but not limited
to: insurance, maintenance, repair and replacement of the foundation, roof,
walls, heating, ventilation, air conditioning, plumbing, electrical, mechanical,
utility and safety systems, paving and parking areas, roads and driveways;
maintenance of exterior areas such as gardening and landscaping, snow removal
and signage; maintenance and repair of roof membrane, flashings, gutters,
downspouts, roof drains, skylights and waterproofing; painting; lighting;
cleaning; refuse removal; security; utilities for, or the maintenance of,
outside areas; building personnel costs; personal property taxes; rentals or
lease payments paid by Landlord for rented or leased personal property used in
the operation or maintenance of the Premises; and fees for required licenses and
permits.

 

6.3.2.          Taxes. Tenant will promptly pay to Landlord upon receipt of
Landlord's written request and a copy of the applicable invoice or bill the
amount of all Taxes levied and assessed for any such year upon the Premises.
"Taxes" means any and all real estate taxes, fees, assessments and other charges
of any kind or nature, whether general, special, ordinary or extraordinary, that
Landlord shall pay or accrue (without regard to any different fiscal year used
by such governmental authority) that are levied in respect of the Premises, or
in respect of any improvement, fixture, equipment or other property of Landlord,
real or personal, located at the Premises, or used in connection with the
operation of the Premises, and all fees, expenses, and costs incurred by
Landlord in investigating, protesting, contesting, or in any way seeking to
reduce or avoid increases in any assessments, levies, or the tax rate pertaining
to the Taxes. Taxes shall not include Landlord's corporate franchise taxes,
estate taxes, inheritance taxes or federal or state income taxes.

 

 6 

 

 

6.3.3.          Estimated Costs. If and to the extent applicable, within sixty
(60) days after the Commencement Date, and within sixty (60) days after the
beginning of each calendar year, Landlord shall give Tenant a written estimate,
for such calendar year, of the cost of Taxes and Operating Expenses payable by
Landlord. Tenant shall pay such estimated amount to Landlord in equal monthly
installments, in advance. Within ninety (90) days after the end of each calendar
year, Landlord shall furnish to Tenant a statement showing in reasonable detail
the cost of Taxes and Operating Expenses paid or payable by Landlord (the
"Annual Statement"), and Tenant shall pay to Landlord the cost incurred by
Landlord in excess of the payments made by Tenant within ten (10) days of
receipt of such Annual Statement. In the event that the payments made by Tenant
to Landlord for the estimated Taxes and Operating Expenses exceed the aggregate
amount set forth in the Annual Statement, such excess amount shall be credited
by Landlord to the Rent or other charges next due and owing, provided that, if
the Term has expired, Landlord shall accompany said statement with the amount
due Tenant. For a period of ninety (90) days following Tenant’s receipt of
Landlord’s Annual Statement, Tenant shall have the right to have an independent
public accounting firm, hired by Tenant on an hourly basis and not on a
contingent-fee basis, audit, inspect and copy the books and records of Landlord
with respect to any Taxes and Operating Expenses passed through to Tenant as
reflected in such Annual Statement, upon ten (10) business days advanced written
notice by Tenant to Landlord. Landlord shall reasonably cooperate with Tenant by
providing Tenant reasonable access to its books and records during normal
business hours, at Landlord's offices, for this purpose. If the results of the
audit show any overcharge to Tenant, Landlord shall credit or refund to Tenant
any overage of such items as discovered by the audit within thirty (30) days of
completion of such audit. In the event such audit discloses an undercharge of
such items as billed to Tenant, Tenant shall pay Landlord the amount of such
undercharge within thirty (30) days of completion of such audit. Tenant shall be
solely responsible for the cost of any such audit, except in the event that the
audit discloses an overcharge to Tenant that exceeds what Tenant should have
been billed for such period by more than five percent (5%), in which case
Landlord shall be solely responsible for the cost of the audit.

 

6.3.4.          Property Management Fee. Tenant shall pay to Landlord on, or
before, the first day of each calendar month of the Term, as Additional Rent,
the Property Management Fee as set forth in Exhibit F attached hereto (the
"Property Management Fee"). Tenant shall pay the Property Management Fee with
respect to the entire Term, including any extensions thereof or any holdover
periods, regardless of whether Tenant is obligated to pay Base Rent or any other
Rent with respect to any such period or portion thereof.

 

6.3.5.          Absolute Net Lease. This Lease shall be deemed and construed to
be an "absolute net lease" and, except as herein expressly provided, the
Landlord shall receive all payments required to be made by Tenant, free from all
charges, assessments, impositions, expenses, deductions of any and every kind or
nature whatsoever. Tenant shall, at Tenant's sole cost and expense, maintain the
landscaping and parking lot, and make all additional repairs and alterations as
required to maintain the Premises consistent with industry best practices.

 

6.4.        Security Deposit. On or before the Execution Date of this Lease,
Tenant shall deposit with Landlord the sum in cash set forth in Section 2.2 (the
"Security Deposit"), which sum shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be kept and performed by Tenant during the Term. Landlord shall
not be required to maintain a separate account for the Security Deposit, but may
intermingle it with other funds of Landlord. If Tenant defaults with respect to
any provision of this Lease, then without notice to Tenant, Landlord may (but
shall not be required to) apply all or any part of the Security Deposit for the
payment of any Rent or any other sum in default. If any portion of the Security
Deposit is so used or applied, then Tenant shall, upon demand therefor, restore
the Security Deposit to its original amount. If Tenant shall fully and
faithfully perform every provision of this Lease to be performed by it, then the
unapplied portion of the Security Deposit shall be returned to Tenant, or, at
Landlord's option, to the last assignee of Tenant's interest hereunder, within
sixty (60) days following the expiration of the Term. Tenant shall not be
entitled to any interest on the Security Deposit. Tenant hereby irrevocably
waives and relinquishes any and all rights, benefits, or protections, if any,
Tenant now has, or in the future may have under any provision of law which
(i) establishes the time frame by which a landlord must refund a security
deposit under a lease, or (ii) provides that a landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of rent, to repair damage caused by a tenant, or to clean the subject
premises. Tenant acknowledges and agrees that (A) any statutory time frames for
the return of a security deposit are superseded by the express period identified
in this Section 6.4, and (B) rather than be so limited, Landlord may claim from
the Security Deposit (i) any and all sums expressly identified in this
Section 6.4, and (ii) any additional sums reasonably necessary to compensate
Landlord for any and all losses or damages caused by Tenant's default of this
Lease, including, but not limited to, all damages or rent due upon termination
of this Lease. In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings. Provided that (a) no default by Tenant under this
Lease has occurred and is continuing and (b) Tenant has achieved an EBITDA (as
defined below) for the immediately preceding six (6) month period that is equal
to two times the then-current Base Rent for such time period (the "EBITDA
Condition"), the Security Deposit shall be reduced to Three Hundred Twenty-Five
Thousand Dollars ($325,000.00) (the "Reduced Security Deposit"). For purposes of
the foregoing, the term “EBITDA” shall mean net income before interest, taxes,
depreciation and amortization. Landlord shall be required to deliver to Tenant
the portion of the Security Deposit retained by Landlord that is in excess of
the Reduced Security Deposit within thirty (30) days after (x) Tenant has
delivered to Landlord reasonable supporting documentation that Tenant has
satisfied the conditions set forth in Subsections (a) and (b) above, including a
certification from the principal financial officer of Tenant confirming that
such conditions have been satisfied and that the documentation provided to
Landlord evidencing satisfaction of the EBITDA Condition is true, correct and
complete in all material respects and does not contain any misrepresentations or
omissions of facts, and (y) Landlord has approved such documentation and agrees
that such conditions have been satisfied. If the Tenant subsequently fails to
meet the EBITDA Condition at any time during the Term, then Tenant shall be
required to promptly deliver to Landlord an amount sufficient to increase the
Security Deposit held by Landlord back to the sum set forth in Section 2.2.
Following the reduction of the Security Deposit to the Reduced Security Deposit,
upon Landlord’s request, Tenant shall promptly deliver to Landlord such
documentation as may be reasonably required by Landlord to assess whether the
EBITDA Condition remains satisfied.

 

 7 

 

 

6.5.        Rent Obligations. Tenant's obligation to pay Rent shall not be
discharged or otherwise affected by (a) any Applicable Laws now or hereafter
applicable to the Premises, (b) any other restriction on Tenant's use, (c)
except as expressly provided herein, any casualty or taking or (d) any other
occurrence; and Tenant waives all rights now or hereafter existing to terminate
or cancel this Lease or quit or surrender the Premises or any part thereof, or
to assert any defense in the nature of constructive eviction to any action
seeking to recover rent. Tenant's obligation to pay Rent with respect to any
period or obligations arising, existing or pertaining to the period prior to the
date of the expiration or earlier termination of the Term or this Lease shall
survive any such expiration or earlier termination; provided, however, that
nothing in this sentence shall in any way affect Tenant's obligations with
respect to any other period. Except as expressly provided in this Lease, Tenant,
to the extent now or hereafter permitted by Applicable Laws, waives all rights
now or hereafter conferred by statute or otherwise to quit, terminate or
surrender this Lease or to any diminution, abatement or reduction of Rent
payable hereunder.

 

7.Use.

 

7.1.        Use. Tenant shall use the Premises solely for the Permitted Use, and
shall not use the Premises, or permit or suffer the Premises to be used, for any
other purpose without Landlord's prior written consent, which consent Landlord
may withhold in its sole and absolute discretion. Tenant shall comply, and cause
Tenant Parties to comply, with all Applicable Laws, zoning ordinances and
certificates of occupancy issued for the Premises or any portion thereof. Tenant
shall not use any portion of the roof of the Premises. Tenant shall not commit,
or allow Tenant Parties to commit, any waste of the Premises. Tenant shall not
do, or permit Tenant Parties to do, anything on or about the Premises that in
any way increases the rate, or invalidates or prevents the procuring, of any
insurance protecting against loss or damage to any portion of the Premises or
its contents, or against liability for damage to property or injury to persons
in or about any portion of the Premises. For purposes hereof, "Tenant Parties"
means Tenant's agents, contractors, subcontractors, employees, customers,
licensees, invitees, assignees and subtenants; and the term "Applicable Laws"
means all federal (to the extent not in direct conflict with applicable state,
municipal or local cannabis licensing and program laws, rules and regulations),
state, municipal and local laws, codes, ordinances, rules and regulations of
governmental authorities, committees, associations, or other regulatory
committees, agencies or governing bodies having jurisdiction over the Premises
or any portion thereof, Landlord or Tenant, including both statutory and common
law, hazardous waste rules and regulations, and state cannabis licensing and
program laws, rules and regulations. Tenant may only place equipment within the
Premises with floor loading consistent with the Building's structural design
unless Tenant obtains Landlord's prior written approval. Tenant may place such
equipment only in a location designed to carry the weight of such equipment.

 

7.2.        Legal Compliance. Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for all improvements or alterations
required to be made and all liabilities, costs and expenses arising out of or in
connection with the compliance of the Premises with Applicable Laws, including,
without limitation, the Americans with Disabilities Act, 42 U.S.C. § 12101, et
seq., and any state and local accessibility laws, codes, ordinances and rules
(collectively, and together with regulations promulgated pursuant thereto, the
"ADA"), and Tenant shall indemnify, save, defend (at Landlord's option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any Claims arising out of any such failure of the
Premises to comply with Applicable Laws, including, without limitation, the ADA.

 

7.3.        Indemnification. Tenant shall indemnify, save, defend (at Landlord's
option and with counsel reasonably acceptable to Landlord) and hold Landlord and
its affiliates, lenders, employees, agents and contractors (collectively, the
"Landlord Indemnitees") harmless from and against any and all demands, claims,
liabilities, losses, costs, expenses, criminal or civil actions, forfeiture
seizures, causes of action, damages, suits or judgments, and all reasonable
expenses (including reasonable attorneys' fees, charges and disbursements,
regardless of whether the applicable demand, claim, action, cause of action or
suit is voluntarily withdrawn or dismissed) incurred in investigating or
resisting the same (collectively, "Claims") of any kind or nature that arise
before, during or after the Term as a result of Tenant's breach of this Section
7.

 

 8 

 

 

8.Hazardous Materials.

 

8.1.        Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises in violation of
Applicable Laws by Tenant or any Tenant Party. If (a) Tenant breaches such
obligation, (b) the presence of Hazardous Materials as a result of such a breach
results in contamination of the Premises, any portion thereof, or any adjacent
property, (c) contamination of the Premises otherwise occurs during the Term or
any extension or renewal hereof or holding over hereunder or (d) contamination
of the Premises occurs as a result of Hazardous Materials that are placed on or
under or are released into the Premises by a Tenant Party, then Tenant shall
indemnify, save, defend (at Landlord's option and with counsel reasonably
acceptable to Landlord) and hold the Landlord Indemnitees harmless from and
against any and all Claims of any kind or nature, including (w) diminution in
value of the Premises or any portion thereof, (x) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the
Premises, (y) damages arising from any adverse impact on marketing of space in
the Premises or any portion thereof and (z) sums paid in settlement of Claims
that arise before, during or after the Term as a result of such breach or
contamination. This indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any governmental authority because of
Hazardous Materials present in the air, soil or groundwater above, on, under or
about the Premises. Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Premises, any portion thereof or
any adjacent property caused or permitted by any Tenant Party results in any
contamination of the Premises, any portion thereof or any adjacent property,
then Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Premises, any portion thereof or any adjacent property
to its respective condition existing prior to the time of such contamination or
as otherwise reasonably acceptable to Landlord; provided that Landlord's written
approval of such action shall first be obtained, which approval Landlord shall
not unreasonably withhold; and provided, further, that it shall be reasonable
for Landlord to withhold its consent if such actions could have a material
adverse long-term or short-term effect on the Premises, any portion thereof or
any adjacent property. Tenant's obligations under this Section shall not be
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for Tenant under workers' compensation acts, disability
benefit acts, employee benefit acts or similar legislation. Notwithstanding the
foregoing, Landlord shall indemnify, save, defend (at Tenant's option and with
counsel reasonably acceptable to Tenant) and hold the Tenant and its employees
and agents harmless from and against any and all Claims that arise during or
after the Term as a result of the presence of Hazardous Materials at the
Property in violation of Applicable Laws to the extent placed on or under the
Property by Landlord or its agents or employees.

 

8.2.        Landlord acknowledges that it is not the intent of this Section 8 to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant's industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws in the form of a Tier II form pursuant to Section 312 of the
Emergency Planning and Community Right-to-Know Act of 1986 (or any successor
statute) or any other form reasonably requested by Landlord, (b) a list of any
and all approvals or permits from governmental authorities required in
connection with the presence of such Hazardous Material at the Premises and (c)
correct and complete copies of notices of violations of Applicable Laws related
to Hazardous Materials (collectively, "Hazardous Materials Documents"). Tenant
shall deliver to Landlord updated Hazardous Materials Documents, within fourteen
(14) days after receipt of a written request therefor from Landlord, not more
often than once per year, unless (m) there are any changes to the Hazardous
Materials Documents or (n) Tenant initiates any Tenant Improvements or
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials. In the event
that a review of the Hazardous Materials Documents indicates non-compliance with
this Lease or Applicable Laws, Tenant shall, at its expense, diligently take
steps to bring its storage and use of Hazardous Materials into compliance.
Notwithstanding anything in this Lease to the contrary or Landlord's review into
Tenant's Hazardous Materials Documents or use or disposal of hazardous
materials, however, Landlord shall not have and expressly disclaims any
liability related to Tenant's or other tenants' use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

 

 9 

 

 

8.3.        Tenant represents and warrants to Landlord that Tenant is not, nor
has it been, in connection with the use, disposal or storage of Hazardous
Materials, (a) subject to a material enforcement order issued by any
governmental authority or (b) required to take any remedial action.

 

8.4.        At any time, and from time to time, prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
or any portion thereof to demonstrate that Hazardous Materials are present or
that contamination has occurred due to the acts or omissions of a Tenant Party,
the cost of which shall be an Operating Expense.

 

8.5.        If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises, or are hereafter
placed on the Premises by Tenant (or by any other party, if such storage tanks
are utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws.

 

8.6.        Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.

 

8.7.        Tenant's obligations under this Section 8 shall survive the
expiration or earlier termination of the Lease. During any period of time needed
by Tenant or Landlord after the termination of this Lease to complete the
removal from the Premises of any such Hazardous Materials, Tenant shall be
deemed a holdover tenant and subject to the provisions of Section 4.

 

8.8.        As used herein, the term "Hazardous Material" means any toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous substance, material or waste that is or becomes
regulated by Applicable Laws or any governmental authority.

 

9.Alterations.

 

9.1.        Tenant shall not make any alterations, additions or improvements in
or to the Premises or engage in any construction, demolition, reconstruction,
renovation or other work (whether major or minor) of any kind in, at or serving
the Premises ("Alterations"), without obtaining Landlord's prior written
consent, except Tenant may make non-structural Alterations to the interior of
the Premises (excluding the roof) without such consent but upon at least ten
(10) days' prior notice to Landlord, provided that the cost thereof does not
exceed One Hundred Fifty Thousand Dollars ($150,000.00) per occurrence or an
aggregate amount of Five Hundred Thousand Dollars ($500,000.00) annually.
Notwithstanding the foregoing, Tenant will not do anything that could have a
material adverse effect on the Building or life safety systems, without
obtaining Landlord's prior written consent. Any such improvements, excepting
movable furniture, trade fixtures and equipment, shall become part of the realty
and belong to Landlord. All alterations and improvements shall be properly
permitted and installed at Tenant's sole cost, by a licensed contractor, in a
good and workmanlike manner, and in conformity with all Applicable Laws. Any
alterations that Tenant shall desire to make and which require the consent of
Landlord shall be presented to Landlord in written form with detailed plans.
Tenant shall: (i) acquire all applicable governmental permits; (ii) furnish
Landlord with copies of both the permits and the plans and specifications at
least thirty (30) days before the commencement of the work, and (iii) comply
with all conditions of said permits in a prompt and expeditious manner. Any
alterations shall be performed in a workmanlike manner with good and sufficient
materials. Upon completion of any Alterations, Tenant shall promptly upon
completion furnish Landlord with a reproducible copy of as-built drawings and
specifications for any Alterations.

 

 10 

 

 

9.2.        At least twenty (20) days prior to commencing any work relating to
any Alterations requiring the approval of Landlord that have been so approved,
Tenant shall notify Landlord in writing of the expected date of commencement.
Tenant shall pay, when due, all claims for labor or materials furnished to or
for Tenant for use in improving the Premises. Tenant shall not permit any
mechanics' or materialmen's liens to be levied against the Premises arising out
of work performed, materials furnished, or obligations to have been performed on
the Premises by or at the request of Tenant. Tenant shall indemnify, save,
defend (at Landlord's option and with counsel reasonably acceptable to Landlord)
and hold Landlord Indemnitees from and against any and all Claims of any kind or
nature that arise before, during or after the Term on account of claims of lien
of laborers or materialmen or others for work performed or materials or supplies
furnished for Tenant or its contractors, agents or employees. If Tenant fails to
discharge or undertake to defend against such liability, upon receipt of written
notice from Landlord of such failure, Tenant shall have fifteen (15) days (the
"Defense Cure Period") to cure such failure by prosecuting such a defense. If
Tenant fails to do so within the Defense Cure Period, then Landlord may settle
the same and Tenant's liability to Landlord shall be conclusively established by
such settlement provided that such settlement is entered into on commercially
reasonable terms and conditions, the amount of such liability to include both
the settlement consideration and the costs and expenses (including attorneys'
fees) incurred by Landlord in effecting such settlement. In the event any
contractor, agent or employee notifies Tenant of its intent to file a mechanics'
or materialmen's lien against the Premises, Tenant shall immediately notify
Landlord of such intention to file a lien or a lawsuit with respect to such
lien.

 

9.3.        Tenant shall repair any damage to the Premises caused by Tenant's
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

 

9.4.        The Premises plus any Alterations, Tenant Improvements, attached
equipment, decorations, fixtures and trade fixtures; movable casework and
related appliances; and other additions and improvements attached to or built
into the Premises made by either of the parties (including all floor and wall
coverings; paneling; sinks and related plumbing fixtures; attached benches;
production equipment; walk-in refrigerators; ductwork; conduits; electrical
panels and circuits; attached machinery and equipment; and built-in furniture
and cabinets, in each case, together with all additions and accessories
thereto), shall (unless, prior to such construction or installation, Landlord
elects otherwise in writing) at all times remain the property of Landlord, shall
remain in the Premises and shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) be surrendered to Landlord upon
the expiration or earlier termination of this Lease. For the avoidance of doubt,
the items listed on Exhibit B attached hereto (which Exhibit B may be updated by
Tenant from and after the Commencement Date, subject to Landlord's written
consent) constitute Tenant's property and shall be removed by Tenant upon the
expiration or earlier termination of the Lease.

 

9.5.        If Tenant shall fail to remove any of its property from the Premises
prior to the expiration of the Term, then Landlord may, at its option, remove
the same in any manner that Landlord shall choose and store such effects without
liability to Tenant for loss thereof or damage thereto, and Tenant shall pay
Landlord, upon demand, any costs and expenses incurred due to such removal and
storage or Landlord may, at its sole option and without notice to Tenant, sell
such property or any portion thereof at private sale and without legal process
for such price as Landlord may obtain and apply the proceeds of such sale
against any (a) amounts due by Tenant to Landlord under this Lease and (b) any
expenses incident to the removal, storage and sale of such personal property.

 

9.6.        Tenant shall pay to Landlord an amount equal to one and one-half
percent (1.5%) of the cost to Tenant of all Alterations to cover Landlord's
overhead and expenses for plan review, engineering review, coordination,
scheduling and supervision thereof. For purposes of payment of such sum, Tenant
shall submit to Landlord copies of all bills, invoices and statements covering
the costs of such charges, accompanied by payment to Landlord of the fee set
forth in this Section. In addition, Tenant shall reimburse Landlord for all
third-party costs actually incurred by Landlord in connection with any
Alterations.

 

9.7.        Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and any lender as
additional insureds on their respective insurance policies.

 

10.        Odors and Fumes. Without otherwise limiting Tenant’s rights to
conduct the Premises for the Permitted Use, Tenant shall not cause or permit (or
conduct any activities that would cause) any release of any unreasonable odors
or fumes of any kind from the Premises. Tenant shall, at Tenant's sole cost and
expense, provide odor eliminators and other devices (such as filters, air
cleaners, scrubbers and whatever other equipment may in Landlord's judgment be
necessary or appropriate from time to time) to abate any odors, fumes or other
substances in Tenant's exhaust stream that, in Landlord's reasonable judgment,
emanate from Tenant's Premises. Any work Tenant performs under this Section
shall constitute Alterations. Tenant's responsibility to abate odors, fumes and
exhaust shall continue throughout the Term. If Tenant fails to install
satisfactory odor control equipment within thirty (30) days after Landlord's
written demand made at any time or such longer period as may be reasonably
required to purchase and install such equipment, provided that Tenant commences
the installation of such equipment during such thirty (30) day period and
thereafter diligently pursues completion of such installation, then Landlord
may, without limiting Landlord's other rights and remedies, require Tenant to
cease and suspend any operations in the Premises that, in Landlord's reasonable
determination, cause odors, fumes or exhaust; provided, however, that in the
event that the purchase and installation of such odor control equipment cannot
reasonably be completed within such thirty (30) day period, then Tenant shall
not be in default hereunder, nor shall Landlord .

 

 11 

 

 

11.Repairs and Maintenance.

 

11.1.      Care of Premises. This Lease shall be deemed and construed to be an
"absolute net lease." Tenant shall, at its sole cost and expense, keep the
Premises in a working, neat, clean, sanitary, safe condition and repair, and
shall keep the Premises free from trash. Tenant shall make all repairs or
replacements thereon or thereto, whether ordinary or extraordinary. Without
limiting the foregoing, Tenant's obligations hereunder shall include the
maintenance, repair and replacement of the Building foundation, roof (including
roof membrane), walls and all other structural components of the Building; all
heating, ventilation, air conditioning, plumbing, electrical, mechanical,
utility and safety systems serving the Building or Premises; the parking areas,
roads and driveways located on the Premises; maintenance of exterior areas such
as gardening and landscaping; snow removal and signage; maintenance and repair
of flashings, gutters, downspouts, roof drains, skylights and waterproofing; and
painting. Landlord shall not be required to furnish any services or facilities
or to make any repairs, replacements or alterations of any kind in or on the
Premises. Tenant shall receive all invoices and bills relative to the Premises
and, except as otherwise provided herein, shall pay for all expenses directly to
the person or company submitting a bill without first having to forward payment
for the expenses to Landlord. Tenant hereby expressly waives the right to make
repairs at the expense of Landlord as provided for in any Applicable Laws in
effect at the time of execution of this Lease, or in any other Applicable Laws
that may hereafter be enacted, and waives its rights under Applicable Laws
relating to a landlord's duty to maintain its premises in a tenantable
condition.

 

11.2.      Service Contracts and Invoices. Tenant shall, promptly upon
Landlord's written request therefor, provide Landlord with copies of all service
contracts relating to the Tenant's maintenance of the Premises and invoices
received from Tenant from such service providers.

 

11.3.      Action by Landlord if Tenant Fails to Maintain. If Tenant refuses or
neglects to repair or maintain the Premises as required hereunder to the
reasonable satisfaction of Landlord, Landlord, at any time following thirty (30)
days from the date on which Landlord shall make written demand on Tenant to
affect such repair or maintenance, may, but shall not have the obligation to,
make such repair and/or maintenance, (without liability to Tenant for any loss
or damage which may occur to Tenant's merchandise, fixtures or other personal
property, or to Tenant’s business by reason thereof, and upon completion
thereof, Tenant shall pay to Landlord as Landlord Additional Rent Landlord's
costs for making such repairs, plus interest at the Default Rate from the date
of expenditure by Landlord upon demand therefor. Moreover, Tenant's failure to
pay any of the charges in connection with the performance of its maintenance and
repair obligations under this Lease will constitute a material default under the
Lease.

 

11.4.      No Rent Abatement. There shall be no abatement of Rent and no
liability of Landlord by reason of any injury to or interference with Tenant's
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Premises, or in or to improvements, fixtures, equipment
and personal property therein.

 

11.5.      Right of Entry. Landlord and Landlord's agents shall have the right
to enter upon the Premises or any portion thereof for the purposes of performing
any repairs or maintenance Landlord is permitted to make pursuant to this Lease,
and of ascertaining the condition of the Premises or whether Tenant is observing
and performing Tenant's obligations hereunder, all without unreasonable
interference from Tenant or Tenant Parties. Except for emergency maintenance or
repairs, the right of entry contained in this paragraph shall be exercisable at
reasonable times, at reasonable hours and on reasonable notice, and subject to
Tenant's authorized personnel accompanying Landlord's agents in sensitive areas
of the Premises.

 

 12 

 

 

12.        Liens. Tenant shall keep the Premises free from any liens arising out
of work or services performed, materials furnished to or obligations incurred by
Tenant. Tenant further covenants and agrees that any mechanic's or materialman's
lien filed against the Premises for work or services claimed to have been done
for, or materials claimed to have been furnished to, or obligations incurred by
Tenant shall be discharged or bonded by Tenant within ten (10) days after the
filing thereof, at Tenant's sole cost and expense. Should Tenant fail to
discharge or bond against any lien of the nature described in this Section,
Landlord may, at Landlord's election, pay such claim or otherwise provide
security to eliminate the lien as a claim against title, and Tenant shall
immediately reimburse Landlord for the costs thereof as Additional Rent. Tenant
shall indemnify, save, defend (at Landlord's option and with counsel reasonably
acceptable to Landlord) and hold the Landlord Indemnitees harmless from and
against any Claims arising from any such liens, including any administrative,
court or other legal proceedings related to such liens. In the event that Tenant
leases or finances the acquisition of office equipment, furnishings or other
personal property of a removable nature utilized by Tenant in the operation of
Tenant's business, Tenant warrants that any Uniform Commercial Code financing
statement shall, upon its face or by exhibit thereto, indicate that such
financing statement is applicable only to removable personal property of Tenant
located within the Premises.

 

13.         Rules and Regulations and CC&Rs and Parking Facilities. Tenant shall
faithfully observe and comply with and shall ensure that its contractors,
subcontractors, employees, subtenants and invitees faithfully observe and comply
with such reasonable and nondiscriminatory rules and regulations as are
hereafter promulgated by Landlord in its sole and absolute discretion. This
Lease is subject to any recorded covenants, conditions or restrictions on the
Property or Premises, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time (the "CC&Rs"). Tenant
shall, at its sole cost and expense, comply with the CC&Rs.

 

14.         Utilities and Services. Tenant shall make all arrangements for and
pay for all water, sewer, gas, heat, light, power, telephone service and any
other service or utility Tenant requires at the Premises. Landlord shall not be
liable for any failure or interruption of any utility service being furnished to
the Premises, and no such failure or interruption shall entitle Tenant to any
abatement or right to terminate this Lease. In the event that any utilities are
furnished by Landlord, Tenant shall pay to Landlord the cost thereof as an
Operating Expense.

 

15.        Estoppel Certificate. Tenant shall, within ten (10) days after
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
C, or on any other form reasonably requested by a current or proposed lender or
encumbrancer or proposed purchaser, (a) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease as so modified is in full force and
effect) and the dates to which rental and other charges are paid in advance, if
any, (b) acknowledging that there are not, to Tenant's knowledge, any uncured
defaults on the part of Landlord hereunder, or specifying such defaults if any
are claimed, and (c) setting forth such further information with respect to this
Lease or the Premises as may be requested thereon. Each Guarantor shall, within
ten (10) days after receipt of written notice from Landlord, execute,
acknowledge and deliver a statement in writing in the same form. Tenant's or any
Guarantor's failure to deliver any such statement within such the prescribed
time shall, at Landlord's option, constitute a Default (as defined below) under
this Lease, and, in any event, shall be binding upon Tenant or such Guarantor
(as applicable) that the Lease and such Guaranty are in full force and effect
and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant or such Guarantor (as
applicable) for execution.

 

16.Assignment or Subletting.

 

16.1.      None of the following (each, a "Transfer"), either voluntarily or by
operation of Applicable Laws, shall be directly or indirectly performed without
Landlord's prior written consent, which consent shall not be unreasonably
withheld: (a) Tenant selling, hypothecating, assigning, pledging, encumbering or
otherwise transferring this Lease or subletting the Premises or (b) a
controlling interest in Tenant being sold, assigned or otherwise transferred
(other than as a result of shares in Tenant being sold on a public stock
exchange or a Permitted Transfer as defined below). For purposes of the
preceding sentence, "control" means (x) owning (directly or indirectly) more
than fifty percent (50%) of the stock or other equity interests of another
person or (y) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person. Notwithstanding the
foregoing, Tenant shall have the right to Transfer, without Landlord’s prior
written consent, all of Tenant’s interest in this Lease and the Premises to: (i)
any person that as of the date of determination and at all times thereafter
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Tenant; (ii) any entity which is
the surviving entity in connection with a merger, consolidation or
reorganization; or (iii) any entity that purchases all or substantially all of
Tenant’s assets (each, a “Permitted Transfer”), provided that (A) Tenant
notifies Landlord in writing at least thirty (30) days prior to the
effectiveness of such Permitted Transfer, (B) such Permitted Transfer is not a
subterfuge by Tenant to avoid its obligations under this Lease, (C) Tenant
remains fully liable under this Lease, (D) the person that will be the tenant
under this Lease after the Permitted Transfer has a net worth (as of both the
day immediately prior to and the day immediately after the Permitted Transfer)
that is equal to or greater than the net worth of the transferring Tenant, and
(E) Tenant otherwise satisfies the requirements of this Article with respect to
such Permitted Transfer. Tenant’s notice to Landlord of such Permitted Transfer
shall include information and documentation showing that each of the above
conditions has been satisfied, which documentation shall be reasonably
acceptable to Landlord.

 

 13 

 

 

16.2.      In the event Tenant desires to effect a Transfer, then, at least
thirty (30) but not more than ninety (90) days prior to the date when Tenant
desires the Transfer to be effective (the "Transfer Date"), Tenant shall provide
written notice to Landlord (the "Transfer Notice") containing information
(including references) concerning the character of the proposed transferee,
assignee or sublessee; the proposed Transfer Date; the most recent
unconsolidated financial statements of Tenant and of the proposed transferee,
assignee or sublessee ("Required Financials"); any ownership or commercial
relationship between Tenant and the proposed transferee, assignee or sublessee;
and the consideration and all other material terms and conditions of the
proposed Transfer, all in such detail as Landlord shall reasonably require. In
no event shall Landlord be deemed to be unreasonable for declining to consent to
a Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord's
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986, as amended from time to time.

 

16.3.      The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

 

16.3.1.       Tenant shall remain fully liable under this Lease and each
Guarantor shall continue to remain fully liable under such Guarantor's Guaranty,
including with respect to the Term after the Transfer Date. Tenant agrees that
it shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that it is a guarantor or surety
or to raise in any legal proceeding any guarantor or surety defenses permitted
by this Lease or by Applicable Laws;

 

16.3.2.       Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord that the value of Landlord's interest under this Lease
shall not be diminished or reduced by the proposed Transfer. Such evidence shall
include evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

 

16.3.3.       Tenant shall reimburse Landlord for Landlord's actual costs and
expenses, including attorneys' fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request;

 

16.3.4.       If Tenant's transfer of rights or sharing of the Premises provides
for the receipt by, on behalf of or on account of Tenant of any consideration of
any kind whatsoever (including a premium rental for a sublease or lump sum
payment for an assignment, but excluding Tenant's reasonable costs in marketing
and subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys' fees and free rent actually paid
by Tenant. If such consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment;

 

16.3.5.       The proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;

 

16.3.6.       Tenant shall not then be in default hereunder in any respect;

 

16.3.7.       Such proposed transferee, assignee or sublessee's use of the
Premises shall be the same as the Permitted Use;

 

 14 

 

 

16.3.8.       Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for Landlord's written consent to the same;

 

16.3.9.       Tenant shall pay all transfer and other taxes (including interest
and penalties) assessed or payable for any Transfer;

 

16.3.10.     Landlord's consent (or waiver of its rights) for any Transfer shall
not waive Landlord's right to consent or refuse consent to any later Transfer;
and

 

16.3.11.     Tenant shall deliver to Landlord a list of Hazardous Materials (as
defined below), certified by the proposed transferee, assignee or sublessee to
be true and correct, that the proposed transferee, assignee or sublessee intends
to use or store in the Premises. Additionally, Tenant shall deliver to Landlord,
on or before the date any proposed transferee, assignee or sublessee takes
occupancy of the Premises, all of the items relating to Hazardous Materials of
such proposed transferee, assignee or sublessee as described in Section 8.

 

16.4.      Any Transfer that is not in compliance with the provisions of this
Section or with respect to which Tenant does not fulfill its obligations
pursuant to this Section shall be void and shall, at the option of Landlord,
terminate this Lease.

 

16.5.      Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

 

16.6.      If Tenant delivers to Landlord a Transfer Notice indicating a desire
to transfer this Lease to a proposed transferee, assignee or sublessee, then
Landlord shall have the option, exercisable by giving notice to Tenant within
ten (10) days after Landlord's receipt of such Transfer Notice, to terminate
this Lease as of the date specified in the Transfer Notice as the Transfer Date,
except for those provisions that, by their express terms, survive the expiration
or earlier termination hereof. If Landlord exercises such option, then Tenant
shall have the right to withdraw such Transfer Notice by delivering to Landlord
written notice of such election within five (5) days after Landlord's delivery
of notice electing to exercise Landlord's option to terminate this Lease. In the
event Tenant withdraws the Transfer Notice as provided in this Section, this
Lease shall continue in full force and effect. No failure of Landlord to
exercise its option to terminate this Lease shall be deemed to be Landlord's
consent to a proposed Transfer.

 

16.7.      If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant's
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord's application) may collect such rent
and apply it toward Tenant's obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

 

17.Indemnification and Exculpation.

 

17.1.      Tenant agrees to indemnify, save, defend (at Landlord's option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims of any kind or nature,
real or alleged, arising from (a) injury to or death of any person or damage to
any property occurring within or about the Premises arising directly or
indirectly out of the presence at or use or occupancy of the Premises or Project
by a Tenant Party, (b) an act or omission on the part of any Tenant Party, (c) a
breach or default by Tenant in the performance of any of its obligations
hereunder or (d) injury to or death of persons or damage to or loss of any
property, real or alleged, arising from the serving of any intoxicating
substances at the Premises or Project, except to the extent any of the foregoing
are directly caused by Landlord's gross negligence or willful misconduct.
Tenant's obligations under this Section shall not be affected, reduced or
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for Tenant under workers' compensation acts, disability
benefit acts, employee benefit acts or similar legislation. Tenant's obligations
under this Section shall survive the expiration or earlier termination of this
Lease.

 

 15 

 

 

Landlord agrees to indemnify, save, defend (at Tenant's option and with counsel
reasonably acceptable to Tenant) and hold Tenant and its employees and agents
harmless from and against any and all Claims of any kind or nature, real or
alleged, arising from injury to or death of any person or damage to any property
occurring within or about the Premises as a result of (a) the gross negligence
or willful misconduct of Landlord or its agents or employees, or (b) a breach or
default by Landlord in the performance of any of its obligations hereunder.
Landlord's obligations under this Section shall not be affected, reduced or
limited by any limitation on the amount or type of damages, compensation or
benefits payable by or for Landlord under workers' compensation acts, disability
benefit acts, employee benefit acts or similar legislation. Landlord's
obligations under this Section shall survive the expiration or earlier
termination of this Lease.

 

17.2.      Notwithstanding anything in this Lease to the contrary, Landlord
shall not be liable to Tenant for and Tenant assumes all risk of (a) damage or
losses caused by fire, electrical malfunction, gas explosion or water damage of
any type (including broken water lines, malfunctioning fire sprinkler systems,
roof leaks or stoppages of lines), and (b) damage to personal property (in each
case, regardless of whether such damages are foreseeable). Tenant further waives
any claim for injury to Tenant's business or loss of income relating to any such
damage or destruction of personal property as described in this Section.
Notwithstanding anything in the foregoing or this Lease to the contrary, except
as otherwise provided herein or as may be required by Applicable Laws, in no
event shall Landlord be liable to Tenant for any consequential, special or
indirect damages arising out of this Lease, including lost profits.

 

17.3.      Landlord shall not be liable for any damages arising from any act,
omission or neglect of any third party.

 

17.4.      The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

 

18.Insurance; Waiver of Subrogation.

 

18.1.      Landlord shall maintain a policy or policies of insurance protecting
Landlord against the following (all of which shall be payable by Tenant as
Operating Expenses):

 

18.1.1.       Property insurance insuring all risk of physical loss or damage
(commonly known as “all risk”), including coverage (to the extent available) for
fire and other perils normally included within the classification of fire and
extended coverage, and vandalism and malicious mischief, electrical injury,
mechanical breakdown, windstorm, sprinkler leakage, and back-up sewers or
drains, to the extent of the full replacement cost of the Premises, including,
at Landlord's option, earthquake and flood coverage, exclusive of trade
fixtures, equipment and improvements insured by Tenant, and any other
endorsements which Landlord may elect to maintain.

 

18.1.2.       Twenty-four (24) months of rental loss insurance and to the extent
of 100% of the gross rentals from the Premises;

 

18.1.3.       Comprehensive general liability insurance with a single limit of
not less than $2,000,000 for bodily injury or death and property damage with
respect to the Premises, a general aggregate not less than $2,000,000 for bodily
injury or death and property damage with respect to the Premises, and not less
than $4,000,000 of excess umbrella liability insurance; and

 

18.1.4.       At Landlord's sole option, environmental liability or
environmental clean-up/remediation insurance in such amounts and with such
deductibles and other provisions as Landlord may determine in its sole and
absolute discretion.

 

18.1.5.       Landlord shall exercise commercially reasonable efforts to procure
the insurance required by Section 18.1.1 above with commercially reasonable
deductibles, to the extent available and taking into account all relevant
factors, including the current ratings of insurance providers offering such
insurance. Upon Tenant’s request, Landlord shall provide certificates of
insurance evidencing all coverages required herein or if requested, complete,
certified copies of all required insurance policies including endorsements.

 

18.2.      Tenant shall, at its own cost and expense, procure and maintain
during the Term the following insurance for the benefit of Tenant and Landlord
(as their interests may appear) with insurers financially acceptable and
lawfully authorized to do business in the state where the Premises are located:

 

 16 

 

 

18.2.1.       Commercial General Liability insurance on a broad-based occurrence
coverage form, with coverages including but not limited to bodily injury
(including death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $5,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.

 

18.2.2.       Commercial Automobile Liability insurance covering liability
arising from the use or operation of any auto, including those owned, hired or
otherwise operated or used by or on behalf of the Tenant. The coverage shall be
on a broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.

 

18.2.3.       Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises (to the extent not insured by Landlord)
and Tenant's property including personal property, furniture, fixtures,
machinery, equipment, stock, inventory and improvements and betterments, which
may be owned by Tenant or Landlord and required to be insured hereunder, or
which may be leased, rented, borrowed or in the care custody or control of
Tenant, or Tenant's agents, employees or subcontractors. Such insurance, with
respect only to all Alterations, Tenant Improvements or other work performed on
the Premises by Tenant (collectively, "Tenant Work"), shall name Landlord and
Landlord's current and future mortgagees as loss payees as their interests may
appear. Such insurance shall be written on an "all risk" of physical loss or
damage basis including the perils of fire, extended coverage, electrical injury,
mechanical breakdown, windstorm, vandalism, malicious mischief, sprinkler
leakage, back-up of sewers or drains and such other risks Landlord may from time
to time reasonably designate, for the full replacement cost value of the covered
items with an agreed amount endorsement with no co-insurance. Business
interruption coverage shall have limits sufficient to cover Tenant's lost
profits and necessary continuing expenses, including rents due Landlord under
the Lease. The minimum period of indemnity for business interruption coverage
shall be twelve (12) months plus twelve (12) months' extended period of
indemnity.

 

18.2.4.       Workers' Compensation insurance as is required by statute or law,
or as may be available on a voluntary basis and Employers' Liability insurance
with limits of not less than the following: each accident, Five Hundred Thousand
Dollars ($500,000); disease, Five Hundred Thousand Dollars ($500,000); disease
(each employee), Five Hundred Thousand Dollars ($500,000).

 

18.2.5.       Pollution Legal Liability insurance is required if Tenant stores,
handles, generates or treats Hazardous Materials, as determined solely by
Landlord, on or about the Premises. Such coverage shall include bodily injury,
sickness, disease, death or mental anguish or shock sustained by any person;
property damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages. Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water. Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the commencement date of this Lease, and
coverage is continuously maintained during all periods in which Tenant occupies
the Premises. Coverage shall be maintained with limits of not less than
$1,000,000 per incident with a $2,000,000 policy aggregate and for a period of
two (2) years thereafter.

 

18.3.      During all construction by Tenant at the Premises, with respect to
tenant improvements being constructed (including the Tenant Improvements and any
Alterations), Tenant shall cause the insurance required in Exhibit E-1 to be in
place.

 

 17 

 

 

18.4.      The insurance required of Tenant and Landlord by this Section shall
be with companies at all times having a current rating of not less than A- and
financial category rating of at least Class VII in "A.M. Best's Insurance Guide"
current edition. Tenant shall obtain from the insurance companies/broker or
cause the insurance companies/broker to furnish certificates of insurance
evidencing all coverages required herein to Landlord. Landlord reserves the
right to require complete, certified copies of all required insurance policies
including any endorsements. No such policy shall be cancelable or subject to
reduction of coverage or other modification or cancellation except after twenty
(20) days' prior written notice to Landlord from Tenant or its insurers (except
in the event of non-payment of premium, in which case ten (10) days' written
notice shall be given). All such policies shall be written as primary policies,
not contributing with and not in excess of the coverage that Landlord may carry.
Tenant’s required policies shall contain severability of interests clauses
stating that, except with respect to limits of insurance, coverage shall apply
separately to each insured or additional insured. Tenant shall, at least
twenty-five (25) days prior to the expiration of such policies, furnish Landlord
with renewal certificates of insurance or binders. Tenant agrees that if Tenant
does not take out and maintain such insurance, Landlord may (but shall not be
required to) procure such insurance on Tenant's behalf and at its cost to be
paid by Tenant as Additional Rent. Commercial General Liability, Commercial
Automobile Liability, Umbrella Liability and Pollution Legal Liability insurance
as required above shall name Landlord, IIP Operating Partnership, LP and
Innovative Industrial Properties, Inc. and their respective officers, employees,
agents, general partners, members, subsidiaries, affiliates and Lenders
("Landlord Parties") as additional insureds as respects liability arising from
work or operations performed by or on behalf of Tenant, Tenant's use or
occupancy of Premises, and ownership, maintenance or use of vehicles by or on
behalf of Tenant.

 

18.5.      Tenant assumes the risk of damage to any trade fixtures, goods,
inventory, merchandise, equipment and leasehold improvements, and Landlord shall
not be liable for injury to Tenant's business or any loss of income therefrom,
relative to such damage, all as more particularly set forth within this Lease.
Tenant shall, at Tenant's sole cost and expense, carry such insurance as Tenant
desires for Tenant's protection with respect to personal property of Tenant or
business interruption.

 

18.6.      Landlord, Tenant and their respective insurers hereby waive any and
all rights of recovery or subrogation against the other with respect to any
loss, damage, claims, suits or demands, howsoever caused, that are covered, or
should have been covered, by valid and collectible insurance, including any
deductibles or self-insurance maintained thereunder. If necessary, Tenant and
Landlord agree to endorse the required insurance policies to permit waivers of
subrogation as required hereunder and hold harmless and indemnify each other for
any loss or expense incurred as a result of a failure to obtain such waivers of
subrogation from insurers. Such waivers shall continue so long as Tenant's and
Landlord’s insurers so permit. Any termination of such a waiver shall be by
written notice to the other party, containing a description of the circumstances
hereinafter set forth in this Section. Tenant and Landlord, upon obtaining the
policies of insurance required or permitted under this Lease, shall give notice
to its insurance carriers that the foregoing waiver of subrogation is contained
in this Lease. If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then each party shall notify the other of such conditions.

 

18.7.      Landlord may require insurance policy limits required under this
Lease to be raised to conform with requirements of Landlord's lender, if any.

 

18.8.      Any costs incurred by Landlord pursuant to this Section shall be
included as Operating Expenses payable by Tenant pursuant to this Lease.

 

18.9.      The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

 

19.Subordination and Attornment.

 

19.1.      This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Premises or any portion thereof and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination, provided, however, that Landlord shall obtain a
commercially reasonable non-disturbance agreement from any Mortgagee confirming
that Tenant’s possession shall not be disturbed so long as Tenant is not in
Default under this Lease.

 

19.2.      Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. If any such
mortgagee, beneficiary or landlord under a lease wherein Landlord is tenant
(each, a "Mortgagee") so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord's request. If Tenant fails to execute any document
required from Tenant under this Section within ten (10) days after written
request therefor, Tenant hereby constitutes and appoints Landlord or its special
attorney-in-fact to execute and deliver any such document or documents in the
name of Tenant. Such power is coupled with an interest and is irrevocable.

 

 18 

 

 

19.3.      Upon written request of Landlord and opportunity for Tenant to
review, Tenant agrees to execute any Lease amendments not materially altering
the terms of this Lease, if required by a Mortgagee incident to the financing of
the real property of which the Premises constitute a part.

 

19.4.      In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.

 

20.Defaults and Remedies.

 

20.1.      Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of ten percent (10%) of the overdue Rent
as a late charge plus (b) interest at an annual rate (the "Default Rate") equal
to the lesser of (a) fifteen percent (15%) and (b) the highest rate permitted by
Applicable Laws. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the next installment of Rent. Landlord's acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

 

20.2.      No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent payment herein stipulated shall be deemed to be other than on account
of the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law.

 

20.3.      If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described herein, then
Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act.
Notwithstanding the foregoing, in the event of an emergency, Landlord shall have
the right to enter the Premises and act in accordance with its rights as
provided elsewhere in this Lease. Tenant shall pay to Landlord as Additional
Rent all sums so paid or incurred by Landlord, together with interest at the
Default Rate, computed from the date such sums were paid or incurred.

 

20.4.      The occurrence of any one or more of the following events shall
constitute a "Default" hereunder by Tenant:

 

20.4.1.       Tenant abandons or vacates the Premises;

 

20.4.2.       Tenant fails to make any payment of Rent, as and when due, where
such failure shall continue for a period of three (3) days after written notice
thereof from Landlord to Tenant;

 

20.4.3.       Tenant fails to observe or perform any obligation or covenant
contained herein, after the expiration of any applicable notice and cure
periods;

 

20.4.4.       Tenant makes an assignment for the benefit of creditors, or a
receiver, trustee or custodian is appointed to or does take title, possession or
control of all or substantially all of Tenant's or any Guarantor's assets;

 

 19 

 

 

20.4.5.       Tenant or any Guarantor files a voluntary petition under the
United States Bankruptcy Code or any successor statute (as the same may be
amended from time to time, the "Bankruptcy Code") or an order for relief is
entered against Tenant or any Guarantor (as applicable) pursuant to a voluntary
or involuntary proceeding commenced under any chapter of the Bankruptcy Code;

 

20.4.6.       Any involuntary petition is filed against Tenant or any Guarantor
under any chapter of the Bankruptcy Code and is not dismissed within one hundred
twenty (120) days;

 

20.4.7.       A default exists under any Guaranty executed by a Guarantor in
favor of Landlord, after the expiration of any applicable notice and cure
periods;

 

20.4.8.       Tenant's interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action;

 

20.4.9.       A governmental authority seizes any part of the Property seeking
forfeiture, whether or not a judicial forfeiture proceeding has commenced;

 

20.4.10.     A final, appealable judgment having the effect of establishing that
Tenant's operation violates Landlord's contractual obligations (i) pursuant to
any private covenants of record restricting Landlord's Building containing the
Premises or (ii) of good faith and fair dealing to any third party, including
other tenants of the Building containing the Premises or occupants or owners of
any other building within the Project;

 

20.4.11.     An event occurs that results in any insurance carrier that provides
insurance coverage with respect to any aspect of the Project providing notice to
the Landlord of its intent to cancel such insurance coverage, and Landlord,
exercising commercially reasonable efforts, is not able to procure comparable
replacement insurance coverage that is reasonably acceptable to Landlord prior
to the actual cancellation date specified in the notice from the cancelling
insurance carrier; or

 

20.4.12.     The Prior Owner is in default of its obligations under the Purchase
Agreement with respect to completing the Construction Work at the Project, after
the expiration of any applicable notice and cure periods.

 

20.5.      Notices given under this Section shall specify the alleged default
and shall demand that Tenant perform the provisions of this Lease or pay the
Rent that is in arrears, as the case may be, within the applicable period of
time, or quit the Premises. No such notice shall be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice.

 

20.6.      In the event of a Default by Tenant, and at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have under Applicable Laws or this Lease,
Landlord has the right to do any or all of the following:

 

20.6.1.       Halt any Tenant Improvements or Alterations and order Tenant's
contractors to stop work or halt any Construction Work (as defined in the
Purchase Agreement) and order Prior Owner’s contractors to stop work;

 

20.6.2.       Terminate Tenant's right to possession of the Premises by written
notice to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored elsewhere at the cost and for the
account of Tenant, all without service of notice or resort to legal process and
without being deemed guilty of trespass or becoming liable for any loss or
damage; and

 

20.6.3.       Terminate this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored elsewhere at the cost and for the
account of Tenant, all without service of notice or resort to legal process and
without being deemed guilty of trespass or becoming liable for any loss or
damage. In the event that Landlord shall elect to so terminate this Lease, then
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant's default, including:

 

 20 

 

 

20.6.3.1.          The sum of: (i) the worth at the time of award (computed by
allowing interest at the Default Rate) of any unpaid Rent that had accrued at
the time of such termination; plus (ii) the worth at the time of award of the
amount by which the unpaid Rent that would have accrued during the period
commencing with termination of the Lease and ending at the time of award exceeds
that portion of the loss of Landlord's rental income from the Premises that
Tenant proves to Landlord's reasonable satisfaction could have been reasonably
avoided; plus; (iii) the worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds that
portion of the loss of Landlord's rental income from the Premises that Tenant
proves to Landlord's reasonable satisfaction could have been reasonably avoided;
plus (iv) any other amount necessary to compensate Landlord for all the
detriment caused by Tenant's failure to perform its obligations under this Lease
or that in the ordinary course of things would be likely to result therefrom,
including the cost of restoring the Premises to the condition required under the
terms of this Lease, including any rent payments not otherwise chargeable to
Tenant (e.g., during any "free" rent period or rent holiday); plus (v) At
Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws; or

 

20.6.3.2.          At Landlord's election, as minimum liquidated damages in
addition to any (A) amounts paid or payable to Landlord pursuant to Section
20.6.3.1.(i) prior to such election and (B) costs of restoring the Premises to
the condition required under the terms of this Lease, an amount (the "Election
Amount") equal to either (Y) the positive difference (if any, and measured at
the time of such termination) between (1) the then-present value of the total
Rent and other benefits that would have accrued to Landlord under this Lease for
the remainder of the Term if Tenant had fully complied with the Lease minus (2)
the then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the "Discount Rate") or (Z) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.

 

20.7.      In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord may continue this Lease in effect after
Tenant's Default or abandonment and recover Rent as it becomes due. In addition,
Landlord shall not be liable in any way whatsoever for its failure or refusal to
relet the Premises. For purposes of this Section, the following acts by Landlord
will not constitute the termination of Tenant's right to possession of the
Premises: Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or the appointment of a receiver upon the
initiative of Landlord to protect Landlord's interest under this Lease or in the
Premises.

 

20.8.      Notwithstanding the foregoing, in the event of a Default by Tenant,
Landlord may elect at any time to terminate this Lease and to recover damages to
which Landlord is entitled.

 

20.9.      If Landlord does not elect to terminate this Lease as provided in
this Section 20, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

 

20.10.    All of Landlord's rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Notwithstanding any
provision of this Lease to the contrary, in no event shall Landlord be required
to mitigate its damages with respect to any default by Tenant, except as
required by Applicable Laws. Any such obligation imposed by Applicable Laws upon
Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion. Landlord shall not be obligated to relet the Premises to any party
(i) unacceptable to a Lender, (ii) that requires Landlord to make improvements
to or re-demise the Premises, (iii) that desires to change the Permitted Use,
(iv) that desires to lease the Premises for more or less than the remaining Term
or (v) to whom Landlord or an affiliate of Landlord may desire to lease other
available space in the Project or at another property owned by Landlord or an
affiliate of Landlord.

 

 21 

 

 

20.11.    To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant's default hereunder or otherwise.

 

20.12.    Landlord shall not be in default or liable for damages under this
Lease unless Landlord fails to perform obligations required of Landlord within a
reasonable time. In no event shall Tenant have the right to terminate or cancel
this Lease or to withhold or abate rent or to set off any Claims against Rent as
a result of any default or breach by Landlord of any of its covenants,
obligations, representations, warranties or promises hereunder, except as may
otherwise be expressly set forth in this Lease. In the event that Landlord
defaults under this Lease and fails to cure such default within a reasonable
time following receipt of written notice from Tenant, Tenant may pursue a claim
for damages or to enforce Landlord’s performance under this Lease.

 

20.13.    In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises or any portion thereof and to
any landlord of any lease of land upon or within which the Premises are located,
and shall offer such beneficiary, mortgagee or landlord a reasonable opportunity
to cure the default, including time to obtain possession of the Premises by
power of sale or a judicial action if such should prove necessary to effect a
cure; provided that Landlord shall furnish to Tenant in writing, upon written
request by Tenant, the names and addresses of all such persons who are to
receive such notices.

 

21.Damage or Destruction.

 

21.1.      Tenant's Obligation to Rebuild.  If the Premises are damaged or
destroyed, Tenant shall immediately provide notice thereof to Landlord, and
shall promptly thereafter deliver to Landlord Tenant's good faith estimate of
the time it will take to repair and rebuild the Premises (the "Estimated Time
For Repair"). Subject to the other provisions of this Section 21, Tenant shall
promptly and diligently repair and rebuild the Premises in accordance with this
Section 21 unless Landlord or Tenant terminates this Lease in accordance
with Section 21.2.

 

21.2.      Termination.

 

21.2.1.       Landlord's Right to Terminate.

 

21.2.1.1.           Landlord shall have the right to terminate this Lease
following damage to or destruction of all or a substantial portion of the
Premises if any of the following occurs (each, a "Termination Condition"):
(i) insurance proceeds, together with additional amounts Tenant agrees to
contribute under this Section 21, are not confirmed to be available to Landlord,
within ninety (90) days following the date of damage, to pay 100% of the cost to
fully repair the damaged Premises, excluding the deductible for which Tenant
shall also be responsible for paying as an Operating Expense; (ii) based upon
the Estimated Time For Repair, the Premises cannot, with reasonable diligence,
be fully repaired by Tenant within eighteen (18) months after the date of the
damage or destruction; (iii) the Premises cannot be safely repaired because of
the presence of hazardous factors, including, but not limited to, earthquake
faults, chemical waste and other similar dangers; (iv) subject to the terms and
conditions of Section 21.2.1.1. hereof, all or a substantial portion of the
Premises are destroyed or damaged during the last twenty-four (24) months of the
Term; (v) Landlord’s lender retains the insurance proceeds pursuant to its
relevant loan documents; or (vi) if Tenant is in Default at the time of such
damage or destruction past any applicable notice and cure period as elsewhere
provided in this Lease. For purposes of this Section 21.2, a "substantial
portion" of the Premises shall be deemed to be damaged or destroyed if the
Premises is rendered unsuitable for the continued use and occupancy of Tenant's
business substantially in the same manner conducted prior to the event causing
the damage or destruction.

 

21.2.1.2.           If all or a substantial portion of the Premises are
destroyed or damaged within the last twenty-four (24) months of the initial
Term, or within the last twenty-four (24) months of the first Extension Period
under this Lease, and Landlord desires to terminate this Lease under Section
21.2.1.1. hereof, Landlord shall deliver a Termination Notice to Tenant pursuant
to Section 21.2.3 below and Tenant shall have a period of thirty (30) days after
receipt of the Termination Notice ("Tenant's Early Option Period") to exercise
its option to extend the initial Term or the first Extension Period, as
applicable, by providing Landlord with written notice of Tenant's exercise of
its respective option prior to the expiration of Tenant's Early Option Period.
If Tenant exercises its option rights under the immediately preceding sentence,
the Termination Notice shall be deemed rescinded and Tenant shall proceed to
repair and rebuild the Premises in accordance with the other provisions of this
Section 21. If Tenant fails to deliver such written notice to Landlord prior to
the end of Tenant's Early Option Period, then Tenant shall be deemed to have
waived its option to extend the Term, and the last day of Tenant's Early Option
Period shall be deemed to be the date of the occurrence of the Termination
Condition under Section 21.2.1.1.

 

 22 

 

 

21.2.2.       Tenant’s Right to Terminate. Tenant shall have the right to
terminate this Lease following damage to or destruction of all or a substantial
portion of the Premises if any of the following occurs (each of which shall be
deemed a Termination Condition): (i) the Premises are destroyed or damaged
during the last twenty-four (24) months of the Term; (ii) based upon the
Estimated Time For Repair, the Premises cannot, with reasonable diligence, be
fully repaired by Tenant within eighteen (18) months after the date of the
damage or destruction; (iii) the Premises cannot be safely repaired because of
the presence of hazardous factors, including, but not limited to, earthquake
faults, chemical waste and other similar dangers; or (iv) insurance proceeds,
together with additional amounts Tenant agrees to contribute under this Section
21, are not confirmed to be available to Landlord, within ninety (90) days
following the date of damage, to pay 100% of the cost to fully repair the
damaged Premises, excluding the deductible for which Tenant shall also be
responsible for paying as an Operating Expense. Notwithstanding the foregoing,
Tenant shall not have the right to terminate this Lease pursuant to the
foregoing provisions of this Section 21.2.2 in the event that (a) the damage to
or destruction of the Premises is the result of any Default by Tenant or the
gross negligence or intentional misconduct of Tenant or its agents or employees
and insurance proceeds, together with any additional amounts Tenant agrees to
contribute under this Section 21, are confirmed to be available to Landlord,
within ninety (90) days following the date of damage, to pay 100% of the cost to
fully repair the damaged Premises, excluding the deductible for which Tenant
shall also be responsible for paying as an Operating Expense, or (b) insurance
proceeds are not available, in whole or in part, due to any act or omission of
Tenant or its agents or employees.

 

21.2.3.       Exercise of Termination Right. If a party elects to terminate this
Lease and has the right to so terminate, such party will give the other party
written notice of its election to terminate ("Termination Notice") within thirty
(30) days after the occurrence of the applicable Termination Condition, and this
Lease will terminate fifteen (15) days after the receiving party's receipt of
such Termination Notice, except in the case of a termination by Landlord
under Section 21.2.1.1., in which case this Lease will terminate fifteen
(15) days after expiration of the Tenant Early Option Period if Tenant fails to
exercise timely Tenant's option to extend the Term. If this Lease is terminated
pursuant to Section 21.2, Landlord shall, subject to the rights of its
lender(s), be entitled to receive and retain all the insurance proceeds
resulting from such damage, including rental loss insurance, except for those
proceeds payable under policies obtained by Tenant which specifically insure
Tenant's personal property, trade fixtures and machinery.

 

21.3.      Tenant's Obligation to Repair. If Tenant is required to repair or
rebuild any damage or destruction of the Premises under Section 21.1, and the
Lease is not otherwise terminated pursuant to Section 21.2, then Tenant shall
(a) submit its plans to repair such damage and reconstruct the Premises to
Landlord for review and approval, which approval shall not be unreasonably
withheld; (b) diligently repair and rebuild the Premises in the same or better
condition and with the same or better quality of materials as the condition of
the Premises as of the Commencement Date, and in a manner that is consistent
with the plans and specifications approved by Landlord; (c) obtain all permits
and governmental approvals necessary to repair or reconstruct the Premises
(which permits shall not contain any conditions that are materially more
restrictive than the permits in existence on the date hereof); (d) cause all
work to be performed only by qualified contractors that are reasonably approved
by Landlord; (e) allow Landlord and its consultants and agents to enter the
Premises at all reasonable times to inspect the Premises and Tenant's ongoing
work and cooperate reasonably in good faith with their effort to ensure that the
work is proceeding in a manner that is consistent with this Lease; (f) comply
with all applicable laws and permits in connection with the performance of such
work; (g) timely pay all of its consultants, suppliers and other contractors in
connection with the performance of such work; (h) notify Landlord if Tenant
receives any notice of any default or any violation of any applicable law or any
permit or similar notice in connection with such work; (i) deliver as-built
plans for the Premises within thirty (30) days after the completion of such
repair and restoration; (j) ensure that Landlord has fee simple title to the
Premises during such work without any claim by any contractor or other party;
(k) maintain such insurance as Landlord may reasonably require (including
insurance in the nature of builders' risk insurance) and (l) comply with such
other conditions as Landlord may reasonably require. In addition, Tenant shall,
at its expense, replace or fully repair all of Tenant's personal property and
any alterations installed by Tenant existing at the time of such damage or
destruction. To the fullest extent permitted by law, Tenant shall indemnify,
protect, defend and hold Landlord (and its employees and agents) harmless from
and against any and all claims, costs, expenses, suits, judgments, actions,
investigations, proceedings and liabilities arising out of or in connection with
Tenant's obligations under this Section 21, including, without limitation, any
acts, omissions or negligence in the making or performance of any such repairs
or replacements. In the event Tenant does not repair and rebuild the Premises
pursuant to this Section 21, Tenant shall be in breach, and Landlord shall have
the right to retain all casualty insurance proceeds and condemnation proceeds.

 

 23 

 

 

21.4.      Application of Insurance Proceeds for Repair and Rebuilding.  If this
Lease is not terminated pursuant to Section 21.2, Landlord shall cause the
insurance proceeds (the "Insurance Proceeds") on account of such damage or
destruction to be held by Landlord and disbursed to Tenant as follows:

 

21.4.1.        Minor Restorations. If (i) the estimated cost of restoration is
less than One Million Dollars ($1,000,000.00), (ii) the architects, contracts,
contractors, plans and specifications for the restoration shall have been
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), (iii) Landlord shall be provided with reasonable assurance against
mechanics' liens, accrued or incurred, as Landlord or its lenders may reasonably
require and such other documents and instruments as Landlord or its lenders may
reasonably require, and (iv) to the extent available to Tenant and requested by
Landlord with respect to any amounts to be contributed by Tenant toward the
restoration, Tenant shall have procured acceptable performance and payment bonds
reasonably acceptable to Landlord in an amount and form, and from a surety,
reasonably acceptable to Landlord, and naming Landlord as an additional obligee;
then Landlord shall make available that portion of the Insurance Proceeds to
Tenant for application to pay the costs of restoration incurred by Tenant and
Tenant shall promptly complete such restoration. If Landlord fails to make
available such portion of the Insurance Proceeds to Tenant, Tenant’s obligation
to repair or rebuild shall terminate and Tenant may terminate this Lease.

 

21.4.2.       Other Than Minor Restorations. If the estimated cost of
restoration is equal to or exceeds One Million Dollars ($1,000,000), Landlord
shall make disbursements from the available Insurance Proceeds, in an amount not
exceeding the cost of the work completed since the date covered by the last
disbursement, within fifteen (15) days of Landlord’s receipt of (i) satisfactory
evidence, including architect's certificates, of the stage of completion, of the
estimated cost of completion and of performance of the work to date in a good
and workmanlike manner in accordance with the contracts, plans and
specifications, (ii) reasonable assurance against mechanics' or materialmen's
liens, accrued or incurred, as Landlord or its lenders may reasonably require,
(iii) contractors' and subcontractors' sworn statements, (iv) to the extent
available to Tenant and requested by Landlord with respect to any amounts to be
contributed by Tenant toward the restoration, Tenant shall have procured
acceptable performance and payment bonds reasonably acceptable to Landlord in an
amount and form, and from a surety, reasonably acceptable to Landlord, and
naming Landlord as an additional oblige, (v) a satisfactory bring-to-date of
title insurance, if applicable (vi)  such other documents and instruments as
Landlord or its lenders may reasonably require, and (vii) other reasonable
evidence of cost and payment so that Landlord can verify that the amounts
disbursed from time to time are represented by work that is completed, in place
and free and clear of mechanics' lien claims.

 

21.4.3.       Requests for Disbursements. Requests for disbursement shall be
made no more frequently than monthly and shall be accompanied by a certificate
of Tenant describing in detail the work for which payment is requested, stating
the cost incurred in connection therewith and stating that Tenant has not
previously received payment for such work; the certificate to be delivered by
Tenant upon completion of the work shall, in addition, state that the work has
been completed and complies with the applicable requirements of this Lease.
Landlord may retain 5% of each requisition until the restoration is fully
completed. In addition, Landlord may deduct from amounts otherwise to be paid to
Tenant, any amounts owed by Tenant due to any Default by Tenant under this
Lease.

 

21.4.4.       Costs in Excess of Insurance Proceeds. In addition, prior to
commencement of restoration and at any time during restoration, if the estimated
cost of restoration, as determined by the evaluation of an independent engineer
acceptable to Landlord and Tenant, exceeds the amount of the Insurance Proceeds,
Tenant may provide evidence satisfactory to Landlord that the amount of such
excess will be available to restore the Premises. In the event Tenant elects not
to contribute such excess or provide such evidence, Landlord may terminate this
Lease by written notice to Tenant. In the event Landlord (or Tenant pursuant to
Section 21.2.2) does not elect to terminate this Lease, Landlord and Tenant
shall attempt in good faith to mutually agree upon the scope of restoration to
be completed utilizing the available Insurance Proceeds. Any Insurance Proceeds
remaining upon completion of restoration shall be refunded to Tenant up to the
amount of Tenant's payments pursuant to the immediately preceding sentence. If
no such refund is required, any sum of Insurance Proceeds remaining upon
completion of restoration shall be paid to Landlord. In the event Landlord and
Tenant cannot agree on an independent engineer, an independent engineer
designated by Tenant and an independent engineer designated by Landlord shall
within five (5) business days select an independent engineer licensed to
practice in Michigan who shall resolve such dispute within ten (10) business
days after being retained by Landlord. All fees, costs and expenses of such
third engineer so selected shall be shared equally by Landlord and Tenant.

 

 24 

 

 

21.5.      Abatement of Rent. In the event of repair, reconstruction and
restoration as provided in this Section, all Rent to be paid by Tenant under
this Lease shall be abated proportionately based on the extent to which Tenant's
use of the Premises is impaired during the period of such repair, reconstruction
or restoration, unless Landlord provides Tenant with other space during the
period of repair, reconstruction and restoration that, in Tenant's reasonable
opinion, is suitable for the temporary conduct of Tenant's business; provided,
however, that the amount of such abatement shall be reduced by the amount of
Rent that is received by Tenant as part of the business interruption or loss of
rental income with respect to the Premises from the proceeds of business
interruption or loss of rental income insurance. Tenant shall not otherwise be
entitled to any compensation or damages from Landlord for loss of the use of the
Premises, damage to Tenant's personal property or any inconvenience occasioned
by such damage, repair or restoration. 

 

21.6.      Replacement Cost. The determination in good faith by Landlord of the
estimated cost of repair of any damage, of the replacement cost, or of the time
period required for repair shall be conclusive for purposes of this Section 21.

 

21.7.      This Section 21 sets forth the terms and conditions upon which this
Lease may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of any Applicable Laws (and any successor
statutes) permitting the parties to terminate this Lease as a result of any
damage or destruction.

 

22.Eminent Domain.

 

22.1.      In the event (a) the whole of the Premises or (b) such part thereof
as shall substantially interfere with Tenant's use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

 

22.2.      In the event of a partial taking of the Premises for any public or
quasi-public purpose by any lawful power or authority by exercise of right of
appropriation, condemnation, or eminent domain, or sole to prevent such taking,
then, without regard to whether any portion of the Premises occupied by Tenant
was so taken, Landlord may elect to terminate this Lease (except with regard to
(a) items occurring prior to the taking and (b) provisions of this Lease that,
by their express terms, survive the expiration or earlier termination hereof) as
of such taking if such taking is, in Landlord's sole opinion, of a material
nature such as to make it uneconomical to continue use of the unappropriated
portion for purposes of renting space for the Permitted Use.

 

22.3.      Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant's personal property that was installed
at Tenant's expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

 

22.4.      If, upon any taking of the nature described in this Section, this
Lease continues in effect, then Landlord shall promptly proceed to restore the
Premises to substantially their same condition prior to such partial taking. To
the extent such restoration is infeasible, as determined by Landlord in its sole
and absolute discretion, the Rent shall be decreased proportionately to reflect
the loss of any portion of the Premises no longer available to Tenant.

 

22.5.      This Section 22 sets forth the terms and conditions upon which this
Lease may terminate in the event of any damage or destruction. Accordingly, the
parties hereby waive the provisions of any Applicable Laws (and any successor
statutes) permitting the parties to terminate this Lease as a result of any
damage or destruction.

 

23.         Surrender. At least thirty (30) days prior to Tenant's surrender of
possession of any part of the Premises, Tenant shall provide Landlord with a
facility decommissioning and Hazardous Materials closure plan for the Premises
("Exit Survey") prepared by an independent third party state-certified
professional with appropriate expertise, which Exit Survey must be reasonably
acceptable to Landlord. In addition, at least ten (10) days prior to Tenant's
surrender of possession of any part of the Premises, Tenant shall (a) provide
Landlord with written evidence of all appropriate governmental releases obtained
by Tenant in accordance with Applicable Laws, including laws pertaining to the
surrender of the Premises, and (b) conduct a site inspection with Landlord. In
addition, Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey and comply with any recommendations set forth in the
Exit Survey. Tenant's obligations under this Section shall survive the
expiration or earlier termination of the Lease. The provisions of this Section
23 shall survive the termination or expiration of this Lease, and no surrender
of possession of any part of the Premises shall release Tenant from any of its
obligations hereunder, unless such surrender is accepted in writing by Landlord.

 

 25 

 

 

24.        Bankruptcy. In the event a debtor, trustee or debtor in possession
under the Bankruptcy Code, or another person with similar rights, duties and
powers under any other Applicable Laws, proposes to cure any default under this
Lease or to assume or assign this Lease and is obliged to provide adequate
assurance to Landlord that (a) a default shall be cured, (b) Landlord shall be
compensated for its damages arising from any breach of this Lease and (c) future
performance of Tenant's obligations under this Lease shall occur, then such
adequate assurances shall include any or all of the following, as designated by
Landlord in its sole and absolute discretion: (i) those acts specified in the
Bankruptcy Code or other Applicable Laws as included within the meaning of
"adequate assurance," even if this Lease does not concern a facility described
in such Applicable Laws; (ii) a prompt cash payment to compensate Landlord for
any monetary defaults or actual damages arising directly from a breach of this
Lease; (iii) a cash deposit in an amount at least equal to the then-current
amount of the Security Deposit; or (iv) the assumption or assignment of all of
Tenant's interest and obligations under this Lease.

 

25.         Brokers. Neither party has had dealings with any real estate broker
or agent in connection with the negotiation of this Lease and that it knows of
no real estate broker or agent that is or might be entitled to a commission in
connection with this Lease. Each party agrees to indemnify, save, defend and
hold harmless the other from any and all cost or liability for compensation
claimed by any broker or agent claiming by or through such party any fee,
commission or compensation on account of this Lease. The provisions of this
Section 25 shall survive the expiration or termination of this Lease.

 

26.         Intentionally Omitted.

 

27.        Definition of Landlord. With regard to obligations imposed upon
Landlord pursuant to this Lease, the term "Landlord," as used in this Lease,
shall refer only to Landlord or Landlord's then-current successor-in-interest.
In the event of any transfer, assignment or conveyance of Landlord's interest in
this Lease or in Landlord's fee title to or leasehold interest in the Property,
as applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord's in this Lease or in Landlord's
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant's consent.

 

28.        Limitation of Landlord's Liability. If Landlord is in default under
this Lease and, as a consequence, Tenant recovers a monetary judgment against
Landlord, the judgment shall be satisfied only out of (a) the proceeds of sale
received on execution of the judgment and levy against the right, title and
interest of Landlord in the Premises, (b) rent or other income from such real
property receivable by Landlord or (c) the consideration received by Landlord
from the sale, financing, refinancing or other disposition of all or any part of
Landlord's right, title or interest in the Premises. Neither Landlord nor any of
its affiliates, nor any of their respective partners, shareholders, directors,
officers, employees, members or agents shall be personally liable for Landlord's
obligations or any deficiency under this Lease. No partner, shareholder,
director, officer, employee, member or agent of Landlord or any of its
affiliates shall be sued or named as a party in any suit or action. No partner,
shareholder, director, officer, employee, member or agent of Landlord or any of
its affiliates shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates. Each of the covenants and agreements of this Section
28 shall be applicable to any covenant or agreement either expressly contained
in this Lease or imposed by Applicable Laws and shall survive the expiration or
earlier termination of this Lease.

 

 26 

 

 

29.        Control by Landlord. Landlord reserves full control over the Premises
to the extent not inconsistent with Tenant's enjoyment of the same as provided
by this Lease; provided, however, that such rights shall be exercised in a way
that does not materially adversely affect Tenant's beneficial use and occupancy
of the Premises, including the Permitted Use and Tenant's access to the Premises
twenty-four (24) hours a day, seven (7) days a week. Tenant shall, at Landlord's
request, promptly execute such further documents as may be reasonably
appropriate to assist Landlord in the performance of its obligations hereunder;
provided that Tenant need not execute any document that creates additional
liability for Tenant or that deprives Tenant of the quiet enjoyment and use of
the Premises as provided for in this Lease. Landlord may, upon twenty-four (24)
hours' prior notice (which may be oral or by email to the office manager or
other Tenant-designated individual at the Premises; but provided that no time
restrictions shall apply or advance notice be required if an emergency
necessitates immediate entry), enter the Premises to (v) inspect the same and to
determine whether Tenant is in compliance with its obligations hereunder, (w)
supply any service Landlord is required to provide hereunder, (x) post notices
of nonresponsibility and (y) show the Premises to prospective tenants during the
final year of the Term and current and prospective purchasers and lenders at any
time (in all situations provided that Landlord's personnel are accompanied by
Tenants' authorized personnel in sensitive areas of the Premises). In no event
shall Tenant's Rent abate as a result of Landlord's activities pursuant to this
Section 29; provided, however, that all such activities shall be conducted in
such a manner so as to cause as little interference to Tenant as is reasonably
possible. If an emergency necessitates immediate access to the Premises,
Landlord may use whatever force is necessary to enter the Premises, and any such
entry to the Premises shall not constitute a forcible or unlawful entry to the
Premises, a detainer of the Premises, or an eviction of Tenant from the Premises
or any portion thereof.

 

30.        Joint and Several Obligations. If more than one person or entity
executes this Lease as Tenant, then (i) each of them is jointly and severally
liable for the keeping, observing and performing of all of the terms, covenants,
conditions, provisions and agreements of this Lease to be kept, observed or
performed by Tenant, and such terms, covenants, conditions, provisions and
agreements shall be binding with the same force and effect upon each and all of
the persons executing this Lease as Tenant, excluding those individuals signing
on Tenant’s behalf; and (ii) the term "Tenant," as used in this Lease, shall
mean and include each of them, jointly and severally, excluding those
individuals signing on Tenant’s behalf. The act of, notice from/to, refund to,
or signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

 

31.        Representations. Each of Tenant and Landlord guarantees, warrants and
represents that (a) such party is duly incorporated or otherwise established or
formed and validly existing under the laws of its state of incorporation,
establishment or formation, (b) such party is duly qualified to do business in
the state in which the Property is located, (c) such party has full corporate,
partnership, trust, association or other appropriate power and authority to
enter into this Lease and to perform its obligations hereunder, (d) each person
(and all of the persons if more than one signs) signing this Lease on behalf of
such party is duly and validly authorized to do so and (e) neither (i) the
execution, delivery or performance of this Lease nor (ii) the consummation of
the transactions contemplated hereby will violate or conflict with any provision
of documents or instruments under which such party is constituted or to which
such party is a party. In addition, Tenant guarantees, warrants and represents
that none of (x) it, (y) its affiliates or partners nor (z) to the best of its
knowledge, its members, shareholders or other equity owners or any of their
respective employees, officers, directors, representatives or agents is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control ("OFAC") of the
Department of the Treasury (including those named on OFAC's Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.

 

32.        Confidentiality. Tenant shall keep the terms and conditions of this
Lease confidential and shall not (a) disclose to any third party any terms or
conditions of this Lease or any other Lease-related document (including
subleases, assignments, work letters, construction contracts, letters of credit,
subordination agreements, non-disturbance agreements, brokerage agreements or
estoppels) or (b) provide to any third party an original or copy of this Lease
(or any Lease-related document). Notwithstanding the foregoing, confidential
information under this Section may be released by Landlord or Tenant under the
following circumstances: (x) if required by Applicable Laws or in any judicial
proceeding; provided that the releasing party has given the other party
reasonable notice of such requirement, if feasible, (y) to a party's attorneys,
investors, accountants, brokers and other bona fide consultants or advisers;
provided such third parties agree to be bound by this Section or (z) to bona
fide prospective assignees or subtenants of this Lease; provided they agree in
writing to be bound by this Section.

 

 27 

 

 

33.        Notices. Except as otherwise stated in this Lease, any notice,
consent, demand, invoice, statement or other communication required or permitted
to be given hereunder shall be in writing and shall be given by (a) personal
delivery, (b) overnight delivery with a reputable international overnight
delivery service, such as FedEx, or (c) facsimile or email transmission, so long
as such transmission is followed within one (1) business day by delivery
utilizing one of the methods described in Subsection 33(a) or (b). Any such
notice, consent, demand, invoice, statement or other communication shall be
deemed delivered (x) upon receipt, if given in accordance with Subsection 33(a);
(y) one (1) business day after deposit with a reputable international overnight
delivery service, if given if given in accordance with Subsection 33(b); or (z)
upon transmission, if given in accordance with Subsection 33(c). Except as
otherwise stated in this Lease, any notice, consent, demand, invoice, statement
or other communication required or permitted to be given pursuant to this Lease
shall be addressed to Tenant at the Premises, or to Landlord or Tenant at the
addresses shown in Section 2. Either party may, by notice to the other given
pursuant to this Section, specify additional or different addresses for notice
purposes.

 

34.        Guaranties. In the event that any entity affiliated with Tenant is
formed after the Execution Date which entity conducts business in the cannabis
industry in the state of Michigan (each, a "New Guarantor"), Tenant shall
promptly cause such New Guarantor to execute a Guaranty in the form attached
hereto as Exhibit D and deliver such executed Guaranty to Landlord. Any failure
by Tenant to provide such Guaranty within five (5) days of Landlord’s written
notice of such failure shall be deemed a Default under this Lease. Tenant
acknowledges and agrees that upon Landlord’s request from time to time, Tenant
shall be required to deliver to Landlord an organizational chart and any other
documentation reasonably requested by Landlord to verify whether any New
Guarantors have been formed. The obligations of each Guarantor shall be joint
and several and Tenant shall cause each Guarantor to execute and deliver such
further documentation as may be reasonably required to confirm such Guarantor's
full and unconditional guaranty of Tenant's obligations under this Lease.
Notwithstanding the foregoing, no individual person shall have any personal
liability under a Guaranty or this Lease and the requirements of this Section 34
shall not apply to any Tenant-affiliated entities that operate outside of the
cannabis industry and do not otherwise own or control Tenant or any Guarantor or
New Guarantor.

 

35.        Right of First Offer.

 

35.1.      Provided that at the time Tenant exercises its rights under this
Section 35: (i) this Lease remains in full force and effect, (ii) there is not
then an outstanding default by Tenant under this Lease, and (iii) Tenant is
occupying one hundred percent (100%) of the Premises, then in the event Landlord
intends to market the Property for sale, Landlord shall give Tenant notice
thereof to Tenant (the "Notice of Marketing"), which notice shall include the
offering price and other basic terms on which Landlord intends to offer for the
sale of the Property (the "Proposed Sale Terms"). Tenant shall have a period of
twenty (20) days from Tenant’s receipt of a Notice of Marketing to notify
Landlord of its decision to purchase or not purchase the Property upon the
Proposed Sale Terms set forth in the Notice of Marketing. If Landlord either
receives a notice from Tenant that Tenant does not desire to purchase the
Property or Landlord fails to receive any notice from Tenant within said twenty
(20) day period, then Landlord shall have the right to proceed to sell the
Property to any third party for terms no less favorable to Landlord, in
Landlord's reasonable estimation, than the Proposed Sale Terms. If for any
reason Landlord fails to sell the Property within eighteen (18) months of the
date Landlord first gives notice to Tenant pursuant to this Section 35, or if
Landlord determines to sell the Property upon terms that are deemed less
favorable, in Landlord's reasonable estimation, than the Proposed Sale Terms set
forth in the Notice of Marketing, then Landlord must reoffer the Property to
Tenant by delivering a second Notice of Marketing setting forth the same or
revised Proposed Sale Terms. Tenant shall have a ten (10) day period from
Tenant’s receipt of the second Notice of Marketing to notify Landlord of its
decision to purchase or not purchase the Property upon the Proposed Sale Terms
set forth in the second Notice of Marketing, provided that if the second Notice
of Marketing is given not more than one hundred eighty (180) days after the
previous Notice of Marketing, then Tenant’s time period to notify Landlord of
its decision to purchase or not purchase the Property shall be reduced to five
(5) days. If Landlord either receives a notice from Tenant that Tenant does not
desire to purchase the Property or Landlord fails to receive any notice from
Tenant within the applicable time period, then Landlord shall have the right to
proceed to sell the Property to any third party upon the Proposed Sale Terms set
forth in the second Notice of Marketing and in any event shall have no further
obligation to reoffer the Property to Tenant whether or not Landlord ever
consummates a sale to such third party buyer.

 

 28 

 

 

35.2.      If Landlord timely receives a notice from Tenant which indicates that
Tenant desires to purchase the Property upon the Property Sale Terms, then the
parties shall cooperate and coordinate in good faith to arrange a closing at the
earliest reasonably convenient closing date (but in no event more than
forty-five (45) days after Landlord’s receipt of Tenant’s notice of its desire
to purchase the Property upon the Property Sale Terms) and shall consummate such
closing in accordance with local custom and practice regarding the closing
prorations and adjustments and responsibility for closing costs and recording
fees. Within five (5) business days of Landlord’s receipt of Tenant’s notice to
purchase, Tenant shall place into escrow, with an escrow agent satisfactory to
Landlord and Tenant, earnest money in the amount of ten percent (10%) of the
purchase price, which shall serve as liquidated damages to Landlord in the event
Tenant defaults in the purchase of the Property. Tenant shall accept the
Property “AS IS,” “WHERE IS,” and “WITH ALL FAULTS,” with no warranty or
representation of any nature whatsoever. The purchase price shall be payable in
cash or other method acceptable to Landlord.

 

35.3.      Notwithstanding anything to the contrary herein, Tenant’s rights
under this Section 35 shall not apply to: (i) any transfer of the Property by
Landlord to an affiliate of Landlord; (ii) any sale/leaseback transaction made
in connection with a bona fide financing; (iii) any sale or transfer of the
direct or indirect interests in Landlord (other than in order to allow a
transfer of the Building in avoidance of Tenant’s rights under this Section 35);
or (iv) any portfolio transaction that includes at least one other real estate
asset.

 

35.4.      Upon (i) any sale of the Property, (ii) any portfolio transaction
sale that includes the Property, or (iii) any foreclosure of a mortgage on the
Building or conveyance by deed-in-lieu of foreclosure, in each case to a
third-party person or entity in accordance with the terms of this Section 35,
Tenant’s rights pursuant to this Section 35 shall forever terminate. The Lease
shall terminate upon transfer of title to Tenant pursuant to this Section 35.

 

35.5.      Notwithstanding any provision of this Section 35 to the contrary,
Tenant’s rights under this Section 35 shall be void, at Landlord’s election, if
a default is then continuing at the time the closing under the purchase
contemplated by this Section 35 is scheduled to occur.

 

35.6.      The Proposed Sale Terms set forth in any Notice of Marketing shall be
held confidential by Tenant and not disclosed to any third party except as
required by Applicable Laws or in connection with any dispute between Landlord
and Tenant regarding this Section 35 and for disclosures to Tenant’s attorneys
and third-party consultants to the extent reasonably required for Tenant to
evaluate such information.

 

36.Funding of Additional Improvements.

 

36.1.      Tenant shall have a one-time right, which right is exercisable by
Tenant at any time during the Term of this Lease, to submit a written notice
(the "Additional Funding Notice") to Landlord that Tenant desires to make
additional improvements on the Property (the "Additional Improvements"), and
that Tenant desires that Landlord fund the direct, third-party costs of such
Additional Improvements, in an amount not to exceed Eight Million Dollars
($8,000,000.00) (the "Additional Funding"). Tenant may submit the Additional
Funding Notice only at such time as (a) no default by Tenant under this Lease
has occurred and is continuing and (b) Tenant has achieved an EBITDA for the
immediately preceding six (6) month period that is equal to two times the sum of
the then-current Base Rent and the Additional Base Rent (as defined below) (the
"Pro Forma EBITDA Condition"). The Additional Funding Notice shall include (x)
reasonable supporting documentation that Tenant has satisfied the conditions set
forth in Subsections (a) and (b) above, including a certification from the
principal financial officer of Tenant confirming that such conditions have been
satisfied and that the documentation provided to Landlord evidencing
satisfaction of the Pro Forma EBITDA Condition is true, correct and complete in
all material respects and does not contain any misrepresentations or omissions
of facts, and (y) a detailed development plan and budget for the Additional
Improvements. For the avoidance of doubt, Tenant may submit an Additional
Funding Notice only once during the Term of the Lease, and if Tenant fails to
adhere to the provisions of this Section 36 in connection with the Additional
Funding or exercise of the Purchase Option, Tenant shall have no right to submit
another Additional Funding Notice.

 

 29 

 

 

36.2.      The Landlord shall have nine (9) months from the submission of a
complete Additional Funding Notice by the Tenant to make the Additional Funding
available to the Tenant for disbursement in accordance with the provisions of
this Section 36 (the "Additional Funding Deadline"). On the date that Landlord
makes the Additional Funding available to the Tenant in full, and
notwithstanding anything to the contrary in this Lease, (a) the Term of the
Lease shall automatically be extended to the date that is fifteen (15) years
from such date; and (b) the then-current monthly Base Rent shall be increased by
an amount equal to the then-current monthly Base Rent multiplied by a percentage
equal to (1) the Additional Funding made available by Landlord divided by (2)
the sum of (i) the TI Allowance plus (ii) the Purchase Price paid by the
Landlord under the Purchase Agreement for the Property (such increase in the
Base Rent, the "Additional Base Rent"), which Additional Base Rent shall be
subject to annual increases thereafter of three and one-half percent (3.5%)
during the remainder of the Term of the Lease, including any applicable
Extension Periods. Tenant shall also be obligated to pay, as Additional Rent, an
additional Property Management Fee on the Additional Base Rent equal to 1.5% of
the then-current Additional Base Rent during the remainder of the Term of the
Lease, including any applicable Extension Periods, payments of which shall be
made concurrently with payments of the original Property Management Fee set
forth in Section 6.3.4 hereof. Any disbursements of the Additional Funding for
the Additional Improvements shall be subject to the same terms and conditions as
disbursements of the TI Allowance for the Tenant Improvements, as set forth in
the Work Letter attached hereto as Exhibit E, and any Additional Improvements
shall be subject to the same terms and conditions as the Tenant Improvements in
this Lease, including the Work Letter. Tenant and Landlord agree to reasonably
cooperate in making any additional amendments to the Lease, to the extent deemed
reasonably necessary to clarify that the terms of this Section 36.2 supersede
any inconsistent or conflicting provisions in other sections of this Lease.

 

36.3.      If Landlord does not make the Additional Funding available to the
Tenant in full by the Additional Funding Deadline, and provided (a) this Lease
remains in full force and effect and (b) there is not then an outstanding
default by Tenant under this Lease as of the date of delivery of the Purchase
Option Exercise Notice (as defined below), then Tenant shall have a one-time
option to purchase the Property (the "Purchase Option"), which Purchase Option
may be exercised by Tenant sending written notice (the "Purchase Option Exercise
Notice") to Landlord during the time period commencing on the date that is one
business day after the Additional Funding Deadline and ending on the date that
is thirty (30) days after the Additional Funding Deadline (the "Option Period").
In the event that Tenant fails to deliver a Purchase Option Exercise Notice
during the Option Period, then Tenant’s Purchase Option shall be deemed void and
of no further force or effect. In the event that Tenant timely delivers the
Purchase Option Exercise Notice to Landlord, then the purchase price (the
"Option Purchase Price") to be paid by Tenant to Landlord for the Property shall
be the greater of: (A) the average of the values obtained from two certified
property appraisers, one of which is selected by Tenant and one of which is
selected by Landlord, and each of whom has a minimum of ten (10) years'
experience in conducting appraisals for industrial real estate in Michigan, is
not affiliated with either Landlord or Tenant and has not provided services to
either Landlord or Tenant in past ten (10) years; or (B) the value determined by
dividing the then-current Base Rent by ten percent (10%).

 

36.4.      If Landlord timely receives a Purchase Option Exercise Notice from
Tenant, then (i) the parties shall cooperate and coordinate in good faith to
arrange for the closing to occur within ninety (90) days of the date of receipt
of the Purchase Option Exercise Notice by Landlord, (ii) the closing shall be
conducted in accordance with local custom and practice regarding the closing
prorations and adjustments and responsibility for closing costs and recording
fees, (iii) Tenant shall place into escrow, with an escrow agent satisfactory to
Landlord and Tenant, earnest money in the amount of ten percent (10%) of the
Option Purchase Price no later than the expiration of the Purchase Option
Exercise Period, which shall serve as liquidated damages to Landlord in the
event that Tenant defaults in the purchase of the Property, (iv) Tenant shall
accept the Property “AS IS,” “WHERE IS,” and “WITH ALL FAULTS,” with no warranty
or representation of any nature whatsoever, and (v) at the closing, the Option
Purchase Price shall be payable in cash or other method acceptable to Landlord.

 

36.5.      Notwithstanding any provision of this Section 36 to the contrary,
Tenant’s rights under this Section shall be void, at Landlord’s election, if a
default under the Lease is then continuing at the time the closing under the
purchase contemplated by this Section 36 is scheduled to occur.

 

36.6.      Any disputes regarding the provisions of this Section 36 shall be
resolved by arbitration as follows: the parties shall promptly meet and confer
to attempt in good faith to resolve such dispute, and if such dispute is not
resolved within thirty (30) days after Landlord or Tenant delivers written
notice of such dispute to the other, the parties shall direct the local office
of the JAMS to appoint an arbitrator who shall have a minimum of ten (10) years’
experience in commercial real estate disputes and who shall not be affiliated
with either Landlord or Tenant and has not worked for either party or its
affiliates at any time during the prior ten (10) years. Both Landlord and Tenant
shall have the opportunity to present evidence and outside consultants to the
arbitrator. The arbitration shall be conducted in accordance with the expedited
commercial arbitration rules of the JAMS insofar as such rules are not
inconsistent with the provisions of this Lease (in which case the provisions of
the Lease shall govern). The cost of the arbitration (exclusive of each party’s
witness and attorneys’ fees, which shall be paid by such party) shall be borne
equally by the parties. The arbitrator’s decision shall be final and binding
upon the parties.

 

 30 

 

 

37.        Signage. Subject to the terms and conditions of this Lease, Tenant
shall have the right, at Tenant’s sole cost and expense, to install building
signage in conformity with all Applicable Laws. Tenant shall maintain any such
signage in good condition and repair during the Term and at Landlord’s request,
shall remove such signage upon the expiration or earlier termination of the
Lease.

 

38.        Miscellaneous.

 

38.1.      To induce Landlord to enter into this Lease, Tenant agrees to timely
provide Landlord with such information and financial statements of the Tenant
and any Guarantor requested by Landlord that are required to be included in any
filings to be made by Landlord or Landlord's affiliates with the U.S. Securities
and Exchange Commission (the "SEC"), subject to Tenant's and any Guarantor's
right to seek confidential treatment of such disclosure by appropriate filings
and/or action before the SEC. Such financial statements of Tenant and Guarantor
shall include consolidated balance sheets, statements of operations, statements
of cash flows and statements of stockholders equity, and related footnotes,
prepared in accordance with U.S. generally accepted accounting principles and
shall be reviewed or audited by Tenant's or Guarantor's independent auditors
(within the requirements of Regulation S-X under the rules and regulations of
the SEC, as interpreted by the staff of the SEC), as reasonably requested by the
Landlord and required by the SEC. Tenant further agrees that to the extent not
previously delivered by Tenant and Guarantor per Landlord's request in
connection with any required filings with the SEC, within fifteen (15) days
following Landlord's written request (on no more frequently than a quarterly
basis), Tenant shall provide, or cause any Guarantor to provide, Landlord with
such financial statements and information as may be reasonably requested by
Landlord. Tenant represents and warrants that all financial statements, records
and information furnished by Tenant to Landlord in connection with this Lease
are true, correct and complete in all material respects and that all financial
statements, records and information furnished by each Guarantor to Landlord in
connection with this Lease are true, correct and complete in all material
respects. The provisions of this Section shall not apply to Tenant or any
Guarantor (as applicable) during any time period that Tenant or such Guarantor
is a corporation whose shares are traded on any nationally recognized stock
exchange. Landlord shall keep the financial statements of Tenant and Guarantor
confidential and shall not (a) disclose them to any third party or (b) provide
to any third party an original or copy of them. Notwithstanding the foregoing,
confidential information under this Section may be released by Landlord under
the following circumstances: (x) if required by Applicable Laws or in any
judicial proceeding; provided that Landlord has given Tenant reasonable notice
of such requirement, if feasible, (y) to Landlord's attorneys, investors,
accountants, brokers and other bona fide consultants or advisers; provided
Landlord instructs such third parties not to disclose such information in breach
of Landlord's obligations under this Section; or (z) if required to be included
in any filings to be made by Landlord or Landlord's affiliates with the SEC.

 

38.2.      The terms of this Lease are intended by the parties as a final,
complete and exclusive expression of their agreement with respect to the terms
that are included herein, and may not be contradicted or supplemented by
evidence of any other prior or contemporaneous agreement.

 

38.3.      Neither party shall record this Lease.

 

38.4.      Landlord and Tenant have each participated in the drafting and
negotiation of this Lease, and the language in all parts of this Lease shall be
in all cases construed as a whole according to its fair meaning and not strictly
for or against either Landlord or Tenant.

 

38.5.      Except as otherwise expressly set forth in this Lease, each party
shall pay its own costs and expenses incurred in connection with this Lease and
such party's performance under this Lease; provided that, if either party
commences an action, proceeding, demand, claim, action, cause of action or suit
against the other party arising out of or in connection with this Lease, then
the substantially prevailing party shall be reimbursed by the other party for
all reasonable costs and expenses, including reasonable attorneys' fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).

 

38.6.      Time is of the essence with respect to the performance of every
provision of this Lease.

 

38.7.      Each provision of this Lease performable by Tenant shall be deemed
both a covenant and a condition.

 

 31 

 

 

38.8.      Notwithstanding anything to the contrary contained in this Lease,
Tenant's obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.

 

38.9.      Whenever consent or approval of either party is required, that party
shall not unreasonably withhold, condition or delay such consent or approval,
except as may be expressly set forth to the contrary.

 

38.10.    Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

 

38.11.    Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

 

38.12.    This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state's conflict of law principles.

 

38.13.    Landlord covenants that Tenant, upon paying the Rent and performing
its obligations contained in this Lease, may peacefully and quietly have, hold
and enjoy the Premises, free from any claim by Landlord or persons claiming
under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.

 

38.14.    Each of Tenant and Landlord guarantees, warrants and represents to the
other party that the individual or individuals signing this Lease have the
power, authority and legal capacity to sign this Lease on behalf of and to bind
all entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.

 

38.15.    This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

 

38.16.    No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.

 

38.17.    No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

 

38.18.    To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant's use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

 

[The remainder of this page is intentionally left blank. Signature page
follows.]

 

 32 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease on the day
and year first above written.

 

LANDLORD:       IIP-MI 1 LLC,   a Delaware limited liability company       By:
/s/ Catherine Hastings   Name: Catherine Hastings   Title: Chief Financial
Officer, Chief Accounting Officer and Treasurer       TENANT:       GREEN PEAK
INDUSTRIES, LLC,   a Michigan limited liability company       By: /s/ Jeffrey
Radway   Name: Jeffrey Radway   Title: Chief Executive Officer  

 

 33 

 

 

EXHIBIT A

 

PREMISES

 

A PARCEL OF LAND LYING IN THE NORTHWEST 1/4 OF SECTION 2, TOWN 3 NORTH, RANGE 3
WEST, WINDSOR TOWNSHIP, EATON COUNTY, MICHIGAN, DESCRIBED AS:

 

COMMENCING AT THE NORTHWEST CORNER OF SAID SECTION 2;

 

THENCE SOUTH 89°58'33" EAST (PREVIOUSLY DESCRIBED AS NORTH 90°00'00" EAST)
1687.31 FEET ALONG THE NORTH LINE OF SAID SECTION 2 TO THE POINT OF BEGINNING;

 

THENCE CONTINUING SOUTH 89°58'33" EAST 231.01 FEET;

 

THENCE SOUTH 00°02'40" WEST (PREVIOUSLY DESCRIBED AS SOUTH 00°01'13" WEST)
1324.64 FEET TO A POINT ON AN INTERMEDIATE TRAVERSE LINE SAID POINT BEING 2
FEET, MORE OR LESS, FROM THE WATER'S EDGE OF THE GRAND RIVER;

 

THENCE ALONG SAID INTERMEDIATE TRAVERSE LINE IN THE FOLLOWING FOUR COURSES;

NORTH 67°59'38" WEST (PREVIOUSLY DESCRIBED AS NORTH 68°01'05"WEST) 258.93 FEET;

 

THENCE SOUTH 76°16'18" WEST (PREVIOUSLY DESCRIBED AS SOUTH 76°14'51" WEST)
215.97 FEET;

 

THENCE SOUTH 60°03'12" WEST (PREVIOUSLY DESCRIBED AS SOUTH 60°01'45" WEST)
290.16 FEET;

 

THENCE SOUTH 15°31'53" WEST (PREVIOUSLY DESCRIBED AS SOUTH 15°30'26" WEST)
109.80 FEET TO THE END OF SAID INTERMEDIATE TRAVERSE LINE SAID POINT BEING 30
FEET, MORE OR LESS, FROM THE WATER'S EDGE;

 

THENCE SOUTH 89°40'40" WEST (PREVIOUSLY DESCRIBED AS SOUTH 89°39'13" WEST)
199.17 FEET;

 

THENCE SOUTH 00°19'20" EAST (PREVIOUSLY DESCRIBED AS SOUTH 00°20'14" EAST)
100.00 FEET;

 

THENCE SOUTH 89°40'40" WEST 989.51 FEET (PREVIOUSLY DESCRIBED AS SOUTH 89°39'13"
WEST 990.20 FEET) TO THE WEST LINE OF SECTION 2;

 

THENCE NORTH 00°03'09" EAST 785.73 FEET ALONG THE WEST LINE OF SAID SECTION 2;

 

THENCE NORTH 90°00'00" EAST 618.09 FEET;

 

THENCE SOUTH 00°00'00" EAST 383.25 FEET;

 

THENCE SOUTH 89°56'53" EAST 533.69 FEET;

 

THENCE NORTH 00°02'53" EAST 65.99 FEET;

 

THENCE SOUTH 89°57'31" EAST 466.26 FEET;

 

THENCE NORTH 00°00'00" EAST 744.61 FEET;

 

THENCE SOUTH 89°55'43" EAST 70.00 FEET;

 

THENCE NORTH 00°00'00" EAST 424.12 FEET TO THE POINT OF BEGINNING.

 

THE ABOVE DESCRIBED PARCEL CONTAINS 25.57 ACRES AND IS SUBJECT TO ALL EASEMENTS,
RESTRICTIONS, AND RIGHTS-OF-WAY OF RECORD.

 

 

 

 

EXHIBIT B

 

TENANT'S PERSONAL PROPERTY

 

-Refrigerators

-Microwaves

-Lockers

-Benches

-Boot Wash Unit

-CO2 System

-Inventory, including but not limited to, any cannabis plans, seeds, derivatives
of such plants or goods in process or finished goods

-Computers, printers and office furniture, including chairs, tables and desks

-All hand tools including but not limited to drills, pallet jacks, wrench sets,
lawn care equipment, hand carts and ladders

-Vehicles

-Extraction and Lab equipment (roto vap, distillation, BHO extraction)

-Lab Testing Equipment

-Fluence LED lights (utilized in rake for veg/clone)

-RO Water system

-Clone and Veg moveable racking systems

-Automated trimming and Packaging equipment

-IT equipment

-Zwart flower tables

-Material handling equipment (fork trucks)

-Portable dehumidifiers

-Warehouse Racks

-Pesticide application equipment

 

 

 

 

EXHIBIT C

FORM OF TENANT ESTOPPEL CERTIFICATE

 

To:IIP-MI 1 LLC

11440 West Bernardo Court, Suite 220

San Diego, California 92127

Attention: General Counsel

 

Re:[PREMISES ADDRESS] (the "Premises") at 10070 Harvest Park, Dimondale,
Michigan 48821 (the "Property")

 

The undersigned tenant ("Tenant") hereby certifies to you as follows:

 

1.          Tenant is a tenant at the Property under a lease (the "Lease") for
the Premises dated as of [_______], 20[__]. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows: [_______]], and
there are no other agreements, written or oral, affecting or relating to
Tenant's lease of the Premises or any other space at the Property. The lease
term expires on [_______], 20[__].

 

2.          Tenant took possession of the Premises, currently consisting of
[_______] square feet, on [_______], 20[__], and commenced to pay rent on
[_______], 20[__]. Tenant has full possession of the Premises, has not assigned
the Lease or sublet any part of the Premises, and does not hold the Premises
under an assignment or sublease[, except as follows: [_______]].

 

3.          All base rent, rent escalations and additional rent under the Lease
have been paid through [_______], 20[__]. There is no prepaid rent[, except
$[_______]][, and the amount of security deposit is $[_______] [in cash][OR][in
the form of a letter of credit]]. Tenant currently has no right to any future
rent abatement under the Lease.

 

4.          Base rent is currently payable in the amount of $[_______] per
month.

 

5.          All work to be performed for Tenant under the Lease has been
performed as required under the Lease and has been accepted by Tenant[, except
[_______]], and all allowances to be paid to Tenant, including allowances for
tenant improvements, moving expenses or other items, have been paid.

 

6.          The Lease is in full force and effect, free from default and free
from any event that could become a default under the Lease, and Tenant has no
claims against the landlord or offsets or defenses against rent, and there are
no disputes with the landlord. Tenant has received no notice of prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
payable thereunder[, except [_______]].

 

7.          Tenant has no rights or options to purchase the Property, except as
provided in the Lease.

 

8.          To Tenant's knowledge, no hazardous wastes have been generated,
treated, stored or disposed of by or on behalf of Tenant in, on or around the
Premises in violation of any environmental laws.

 

9.          The undersigned has executed this Estoppel Certificate with the
knowledge and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER,
AS APPROPRIATE] or its assignee is [acquiring the Property/making a loan secured
by the Property] in reliance on this certificate and that the undersigned shall
be bound by this certificate. The statements contained herein may be relied upon
by [INSERT NAME OF PURCHASER OR LENDER, AS APPROPRIATE], IIP-MI 1 LLC, IIP
Operating Partnership, LP, Innovative Industrial Properties, Inc., and any
[other] mortgagee of the Property and their respective successors and assigns.

 

[Signature page follows]

 

 

 

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

 

Dated this [____] day of [_______], 20[__].

 

[_______],

a [_______]

 

By:     Name:     Title:    

 

 

 

 

EXHIBIT D

 

FORM OF

 



GUARANTY OF LEASE

         

This Guaranty of Lease ("Guaranty") is executed effective on the ____ day of
[_______], 20[__], by [_______], a [_______] ("Guarantor"), whose address for
notices is [________________], in favor of IIP-MI 1 LLC, a Delaware limited
liability company ("Landlord"), whose address for notices is 11440 West Bernardo
Court, Suite 220, San Diego, California 92127, Attn: General Counsel.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantor covenants and agrees as follows:

 

1.          Recitals. This Guaranty is made with reference to the following
recitals of facts which constitute a material part of this Guaranty:

 

(a)          Landlord, as Landlord, and Green Peak Industries, LLC, a Michigan
limited liability company, as Tenant ("Tenant"), entered into that certain Lease
dated as of August 2, 2018 (the "Lease"), with respect to certain space in the
building located at 10070 Harvest Park, Dimondale, Michigan 48821, as more
particularly described in the Lease (the "Leased Premises").

 

(b)          Guarantor is [DESCRIBE RELATIONSHIP OF GUARANTOR TO TENANT] and is
therefore receiving a substantial benefit for executing this Guaranty.

 

(c)          Landlord would not have entered into the Lease with Tenant without
having received the Guaranty executed by Guarantor as an inducement to Landlord.

 

(d)          By this Guaranty, Guarantor intends to absolutely, unconditionally
and irrevocably guarantee the full, timely, and complete (i) payment of all rent
and other sums required to be paid by Tenant under the Lease and any other
indebtedness of Tenant, (ii) performance of all other terms, covenants,
conditions and obligations of Tenant arising out of the Lease and all
foreseeable and unforeseeable damages that may arise as a foreseeable or
unforeseeable consequence of any non-payment, non-performance or non-observance
of, or non-compliance with, any of the terms, covenants, conditions or other
obligations described in the Lease (including, without limitation, all
attorneys' fees and disbursements and all litigation costs and expenses incurred
or payable by Landlord or for which Landlord may be responsible or liable, or
caused by any such default), and (iii) payment of any and all expenses
(including reasonable attorneys' fees and expenses and litigation expenses)
incurred by Landlord in enforcing any of the rights under the Lease or this
Guaranty within five (5) days after Landlord's demand thereafter (collectively,
the "Guaranteed Obligations").

 

 

 

 

2.          Guaranty. From and after the Execution Date (as such term is defined
under the Lease), Guarantor absolutely, unconditionally and irrevocably
guarantees, as principal obligor and not merely as surety, to Landlord, the
full, timely and unconditional payment and performance, of the Guaranteed
Obligations strictly in accordance with the terms of the Lease, as such
Guaranteed Obligations may be modified, amended, extended or renewed from time
to time. This is a Guaranty of payment and performance and not merely of
collection. Guarantor agrees that Guarantor is primarily liable for and
responsible for the payment and performance of the Guaranteed Obligations.
Guarantor shall be bound by all of the provisions, terms, conditions,
restrictions and limitations contained in the Lease which are to be observed or
performed by Tenant, the same as if Guarantor was named therein as Tenant with
joint and several liability with Tenant, and any remedies that Landlord has
under the Lease against Tenant shall apply to Guarantor as well. If Tenant
defaults in any Guaranteed Obligation under the Lease, Guarantor shall in lawful
money of the United States, pay to Landlord on demand the amount due and owing
under the Lease. Guarantor waives any rights to notices of acceptance,
modifications, amendment, extension or breach of the Lease. If Guarantor is a
natural person, it is expressly agreed that this guaranty shall survive the
death of such guarantor and shall continue in effect. The obligations of
Guarantor under this Guaranty are independent of the obligations of Tenant or
any other guarantor. Guarantor acknowledges that this Guaranty and Guarantor's
obligations and liabilities under this Guaranty are and shall at all times
continue to be absolute and unconditional in all respects and shall be the
separate and independent undertaking of Guarantor without regard to the
genuineness, validity, legality or enforceability of the Lease, and shall at all
times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations and liabilities of Guarantor under
this Guaranty or the obligations or liabilities of any other person or entity
(including, without limitation, Tenant) relating to this Guaranty or the
obligations or liabilities of Guarantor hereunder or otherwise with respect to
the Lease or to Tenant. Guarantor hereby absolutely, unconditionally and
irrevocably waives any and all rights it may have to assert any defense,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations or liabilities of Guarantor under this Guaranty
or the obligations or liabilities of any other person or entity (including,
without limitation, Tenant) relating to this Guaranty or the obligations or
liabilities of Guarantor under this Guaranty or otherwise with respect to the
Lease, in any action or proceeding brought by the holder hereof to enforce the
obligations or liabilities of Guarantor under this Guaranty. This Guaranty sets
forth the entire agreement and understanding of Landlord and Guarantor, and
Guarantor acknowledges that no oral or other agreements, understandings,
representations or warranties exist with respect to this Guaranty or with
respect to the obligations or liabilities of Guarantor under this Guaranty. The
obligations of Guarantor under this Guaranty shall be continuing and irrevocable
(a) during any period of time when the liability of Tenant under the Lease
continues, and (b) until all of the Guaranteed Obligations have been fully
discharged by payment, performance or compliance. If at any time all or any part
of any payment received by Landlord from Tenant or Guarantor or any other person
under or with respect to the Lease or this Guaranty has been refunded or
rescinded pursuant to any court order, or declared to be fraudulent or
preferential, or are set aside or otherwise are required to be repaid to Tenant,
its estate, trustee, receiver or any other party, including as a result of the
insolvency, bankruptcy or reorganization of Tenant or any other party (an
"Invalidated Payment"), then Guarantor's obligations under the Guaranty shall,
to the extent of such Invalidated Payment be reinstated and deemed to have
continued in existence as of the date that the original payment occurred. This
Guaranty shall not be affected or limited in any manner by whether Tenant may be
liable, with respect to the Guaranteed Obligations individually, jointly with
other primarily, or secondarily.

 

3.          No Impairment of Guaranteed Obligations. Guarantor further agrees
that Guarantor's liability for the Guaranteed Obligations shall in no way be
released, discharged, impaired or affected or subject to any counterclaim,
setoff or deduction by (a) any waiver, consent, extension, indulgence,
compromise, release, departure from or other action or inaction of Landlord
under or in respect of the Lease or this Guaranty, or any obligation or
liability of Tenant, or any exercise or non-exercise of any right, remedy, power
or privilege under or in respect to the Lease or this Guaranty, (b) any change
in the time, manner or place of payment or performance of the Guaranteed
Obligations, (c) the acceptance by Landlord of any additional security or any
increase, substitution or change therein, (d) the release by Landlord of any
security or any withdrawal thereof or decrease therein, (e) any assignment of
the Lease or any subletting of all or any portion of the Leased Premises (with
or without Landlord's consent), (f) any holdover by Tenant beyond the term of
the Lease (g) any termination of the Lease, (h) any release or discharge of
Tenant in any bankruptcy, receivership or other similar proceedings, (i) the
impairment, limitation or modification of the liability of Tenant or the estate
of Tenant in bankruptcy or of any remedy for the enforcement of Tenant's
liability under the Lease resulting from the operation of any present or future
provisions of any bankruptcy code or other statute or from the decision in any
court, or the rejection or disaffirmance of the Lease in any such proceedings,
(j) any merger, consolidation, reorganization or similar transaction involving
Tenant, even if Tenant ceases to exist as a result of such transaction, (k) the
change in the corporate relationship between Tenant and Guarantor or any
termination of such relationship, (l) any change in the direct or indirect
ownership of all or any part of the shares in Tenant, or (m) to the extent
permitted under applicable law, any other occurrence or circumstance whatsoever,
whether similar or dissimilar to the foregoing, which might otherwise constitute
a legal or equitable defense or discharge of the liabilities of Guarantor or
which might otherwise limit recourse against Guarantor. Guarantor further
understands and agrees that Landlord may at any time enter into agreements with
Tenant to amend and modify the Lease, and may waive or release any provision or
provisions of the Lease, and, with reference to such instruments, may make and
enter into any such agreement or agreements as Landlord and Tenant may deem
proper and desirable, without in any manner impairing or affecting this Guaranty
or any of Landlord's rights hereunder or Guarantor's obligations hereunder,
unless otherwise agreed in writing thereunder or under the Lease.

 

 

 

 

4.          Remedies.

 

a)          If Tenant defaults with respect to the Guaranteed Obligations, and
if Guarantor does not fulfill Tenant's obligations immediately upon its receipt
of written notice of such default from Landlord, Landlord may at its election
proceed immediately against Guarantor, Tenant, or any combination of Tenant,
Guarantor, and/or any other guarantor. It is not necessary for Landlord, in
order to enforce payment and performance by Guarantor under this Guaranty, first
or contemporaneously to institute suit or exhaust remedies against Tenant or
other liable for any of the Guaranteed Obligations or to enforce rights against
any collateral securing any of it. Guarantor hereby waives any right to require
Landlord to join Tenant in any action brought hereunder or to commence any
action against or obtain any judgment against Tenant or to pursue any other
remedy or enforce any other right. If any portion of the Guaranteed Obligations
terminates and Landlord continues to have any rights that it may enforce against
Tenant under the Lease after such termination, then Landlord may at its election
enforce such rights against Guarantor. Unless and until all Guaranteed
Obligations have been fully satisfied, Guarantor shall not be released from its
obligations under this Guaranty irrespective of: (i) the exercise (or failure to
exercise) by Landlord of any of Landlord's rights or remedies (including,
without limitation, compromise or adjustment of the Guaranteed Obligations or
any part thereof); or (ii) any release by Landlord in favor of Tenant regarding
the fulfillment by Tenant of any obligation under the Lease.

 

b)          Notwithstanding anything in the foregoing to the contrary, Guarantor
hereby covenants and agrees to and with Landlord that Guarantor may be joined in
any action by or against Tenant in connection with the Lease. Guarantor also
agrees that, in any jurisdiction, it will be conclusively bound by the judgment
in any such action by or against Tenant (wherever brought) as if Guarantor were
a party to such action even though Guarantor is not joined as a party in such
action.

 

5.          Waivers. With the exception of the defense of prior payment,
performance or compliance by Tenant or Guarantor of or with the Guaranteed
Obligations which Guarantor is called upon to pay or perform, or the defense
that Landlord's claim against Guarantor is barred by the applicable statute of
limitations, Guarantor hereby waives and releases all defenses of the law of
guaranty or suretyship to the extent permitted by law.

 

6.          Rights Cumulative. All rights, powers and remedies of Landlord under
this Guaranty shall be cumulative and in addition to all rights, powers and
remedies given to Landlord by law.

 

7.          Representations and Warranties. Guarantor hereby represents and
warrants that (a) Guarantor has goods and net worth that are sufficient to
enable Guarantor to promptly perform all of the Guaranteed Obligations as and
when they are due; (b) Landlord has made no representation to Guarantor as to
the creditworthiness or financial condition of Tenant; (c) Guarantor has full
power to execute, deliver and carry out the terms and provisions of this
Guaranty and has taken all necessary action to authorize the execution, delivery
and performance of this Guaranty; (d) Guarantor's execution and delivery of, and
the performance of its obligations under, this Guaranty does not conflict with
or violate any of Guarantor's organizational documents, or any contract,
agreement or decree which Guarantor is a party to or which is binding on
Guarantor; (e) the individual executing this Guaranty on behalf of Guarantor has
the authority to bind Guarantor to the terms and conditions of this Guaranty;
(f) Guarantor has been represented by counsel of its choice in connection with
this Guaranty; (g) this Guaranty when executed and delivered shall constitute
the legal, valid and binding obligations of Guarantor enforceable against
Guarantor in accordance with its terms; and (h) there is no action, suit, or
proceeding pending or, to the knowledge of Guarantor, threatened against
Guarantor before or by any governmental authority which questions the validity
or enforceability of, or Guarantor's ability to perform under, this Guaranty.

 

8.          Subordination. In the event of Tenant's insolvency or the
disposition of the assets of Tenant, through bankruptcy, by an assignment for
the benefit of creditors, by voluntary liquidation, or otherwise, the assets of
Tenant applicable to the payment of all claims of Landlord and/or Guarantor
shall be paid to Landlord and shall be first applied by Landlord to the
Guaranteed Obligations. Any indebtedness of Tenant now or hereafter held by
Guarantor, whether as original creditor or assignee or by way of subrogation,
restitution, reimbursement, indemnification or otherwise, is hereby subordinated
in right of payment to the Guaranteed Obligations. So long as an uncured event
of default exists under the Lease, (a) at Landlord's written request, Guarantor
shall cause Tenant to pay to Landlord all or any part of any funds invested in
or loaned to Tenant by Guarantor which Guarantor is entitled to withdraw or
collect and (b) any such indebtedness or other amount collected or received by
Guarantor shall be held in trust for Landlord and shall forthwith be paid over
to Landlord to be credited and applied against the Guaranteed Obligations.
Subject to the foregoing, Guarantor shall be entitled to receive from Landlord
any amounts that are, from time to time, due to Guarantor in the ordinary course
of business. Until all of Tenant's obligations under the Lease are fully
performed, Guarantor shall have no right of subrogation against Tenant by reason
of any payments, acts or performance by Guarantor under this Guaranty.

 

 

 

 

9.          Governing Law. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Michigan, United States of America,
without regard to principles of conflicts of laws. TO THE FULLEST EXTENT
PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY.

 

10.        Attorneys' Fees. In the event any litigation or other proceeding
("Proceeding") is initiated by any party against any other party to enforce this
Guaranty, the prevailing party in such Proceeding shall be entitled to recover
from the unsuccessful party all costs, expenses, and actual reasonable
attorneys' fees relating to or arising out of such Proceeding.

 

11.         Modification. This Guaranty may be modified only by a contract in
writing executed by Guarantor and Landlord.

 

12.         Invalidity. If any provision of the Guaranty shall be invalid or
unenforceable, the remainder of this Guaranty shall not be affected by such
invalidity or unenforceability. In the event, and to the extent, that this
Guaranty shall be held ineffective or unenforceable by any court of competent
jurisdiction, then Guarantor shall be deemed to be a tenant under the Lease with
the same force and effect as if Guarantor were expressly named as a co-tenant
therein with joint and several liability.

 

13.         Successors and Assigns. Unless otherwise agreed in writing or under
the Lease, this Guaranty shall be binding upon and shall inure to the benefit of
the successors-in-interest and assigns of each party to this Guaranty.

 

14.         Notices. Any notice, consent, demand, invoice, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by (a) personal delivery, (b) overnight delivery with a
reputable international overnight delivery service, such as FedEx, or (c)
facsimile or email transmission, so long as such transmission is followed within
one (1) business day by delivery utilizing one of the methods described in
subsections (a) or (b). Any such notice, consent, demand, invoice, statement or
other communication shall be deemed delivered (x) upon receipt, if given in
accordance with subsection (a); (y) one business (1) day after deposit with a
reputable international overnight delivery service, if given if given in
accordance with subsection (b); or (z) upon transmission, if given in accordance
with subsection (c). Except as otherwise stated in this Guaranty, any notice,
consent, demand, invoice, statement or other communication required or permitted
to be given pursuant to this Guaranty shall be addressed to Guarantor or
Landlord at the address set forth above in the introductory paragraph of this
Guaranty. Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.

 

15.         Waiver. Any waiver of a breach or default under this Guaranty must
be in a writing that is duly executed by Landlord and shall not be a waiver of
any other default concerning the same or any other provision of this Guaranty.
No delay or omission in the exercise of any right or remedy shall impair such
right or remedy or be construed as a waiver.

 

16.         Withholding. Unless otherwise agreed in the Lease, any and all
payments by Guarantor to Landlord under this Guaranty shall be made free and
clear of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and all liabilities with respect thereto (collectively, "Taxes"). If Guarantor
shall be required by any applicable laws to deduct any Taxes from or in respect
of any sum payable under this Guaranty to Landlord: (a) the sum payable shall be
increased as necessary so that after making all required deductions, the
Landlord receives an amount equal to the sum it would have received had no such
deductions been made; (b) Guarantor shall make such deductions; and (c)
Guarantor shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable laws.

 

 

 

 

17.          Financial Condition of Tenant. Landlord shall have no obligation to
disclose or discuss with Guarantor Landlord's assessment of the financial
condition of Tenant. Guarantor has adequate means to obtain information from
Tenant on a continuing basis concerning the financial condition of Tenant and
its ability to perform its Guaranteed Obligations, and Guarantor assumes
responsibility for being and keeping informed of Tenant's financial condition
and of all circumstances bearing upon the risk of Tenant's failure to perform
the Guaranteed Obligations.

 

18.         Bankruptcy. So long as the Guaranteed Obligations remain
outstanding, Guarantor shall not, without Landlord's prior written consent,
commence or join with any other person in commencing any bankruptcy or similar
proceeding of or against Tenant. Guarantor's obligations hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
bankruptcy or similar proceeding (voluntary or involuntary) involving Tenant or
by any defense that Tenant may have by reason of an order, decree or decision of
any court or administrative body resulting from any such proceeding. To the
fullest extent permitted by law, Guarantor will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay to Landlord or allow the claim of Landlord in
respect of any interest, fees, costs, expenses or other Guaranteed Obligations
accruing or arising after the date on which such case or proceeding is
commenced.

 

19.         Conveyance or Transfer. Without Landlord's written consent,
Guarantor shall not convey, sell, lease or transfer any of its properties or
assets to any person or entity to the extent that such conveyance, sale, lease
or transfer could have a material adverse effect on Guarantor's ability to
fulfill any of the Guaranteed Obligations.

 

20.         [NOTE: ONLY WHERE GUARANTOR IS NOT A DIRECT OR INDIRECT PARENT OF
TENANT: [Limitation on Obligations Guaranteed.

 

(a)          Notwithstanding any other provision hereof, the right of recovery
against Guarantor under Section 2 shall not exceed $1.00 less than the lowest
amount that would render Guarantor's obligations under Section 2 void or
voidable under applicable law, including, without limitation, the Uniform
Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guaranty set forth
herein and the obligations of Guarantor hereunder. To effectuate the foregoing,
the Guaranteed Obligations in respect of the guarantee set forth in Section 2 at
any time shall be limited to the maximum amount as would result in the
Guaranteed Obligations with respect thereto not constituting a fraudulent
transfer or conveyance after giving full effect to the liability under such
guarantee set forth in Section 2 and its related contribution rights, but before
taking into account any liabilities under any other guarantee by Guarantor. For
purposes of the foregoing, all guarantees of Guarantor other than the guarantee
under Section 2 will be deemed to be enforceable and payable after the guaranty
under Section 2. To the fullest extent permitted by applicable law, this Section
shall be for the benefit solely of creditors and representatives of creditors of
Guarantor and not for the benefit of Guarantor or the holders of any equity
interest in Guarantor.

 

(b)          Guarantor agrees that obligations may at any time and from time to
time be incurred or permitted in an amount exceeding the maximum liability of
Guarantor under Section 2 without impairing the guarantee contained in Section 2
or affecting Landlord's rights and remedies hereunder.]]

 

21.         Financials. To induce Landlord to enter into the Lease, Guarantor
shall provide to Landlord all information as required to be provided by Tenant
and/or Guarantor pursuant to Section 38.1 of the Lease, subject to all
conditions set forth in that Section.

 

22.         Joint and Several Liability. Guarantor's liability under this
Guaranty shall be joint and several with any and all other Guarantors in
accordance with the terms and conditions of the Lease.

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be signed by its
respective officer thereunto duly authorized, all as of the date first written
above.

 

GUARANTOR

 

[_______],

a [_______]

 

By:     Name:     Title:    

 

 

 

          

EXHIBIT E

 



WORK LETTER

 

This Work Letter (this "Work Letter") is made and entered into as of the 2nd day
of August, 2018, by and between IIP-MI 1 LLC, a Delaware limited liability
company ("Landlord"), and Green Peak Industries, LLC, a Michigan limited
liability company ("Tenant"), and is attached to and made a part of that certain
Lease dated as of August 2, 2018 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the "Lease"), by
and between Landlord and Tenant for the Premises located at 10070 Harvest Park,
Dimondale, Michigan 48821. All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.

 

1.General Requirements.

 

1.1.Authorized Representatives.

 

(a)          Landlord designates, as Landlord's authorized representative
("Landlord's Authorized Representative"), (i) Catherine Hastings as the person
authorized to initial plans, drawings, approvals and to sign change orders
pursuant to this Work Letter and (ii) an officer of Landlord as the person
authorized to sign any amendments to this Work Letter or the Lease. Tenant shall
not be obligated to respond to or act upon any such item until such item has
been initialed or signed (as applicable) by the appropriate Landlord's
Authorized Representative. Landlord may change either Landlord's Authorized
Representative upon one (1) business day's prior written notice to Tenant.

 

(b)          Tenant designates Jeff Donahue ("Tenant's Authorized
Representative") as the person authorized to initial and sign all plans,
drawings, change orders and approvals pursuant to this Work Letter. Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by Tenant's Authorized
Representative. Tenant may change Tenant's Authorized Representative upon one
(1) business day's prior written notice to Landlord.

 

1.2.          Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the "Schedule"). Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Tenant
Improvements. The Schedule shall clearly identify all activities requiring
Landlord participation. As soon as the Schedule is completed, Tenant shall
deliver the same to Landlord for Landlord's approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Such Schedule shall be
approved or disapproved by Landlord within ten (10) business days after delivery
to Landlord. Landlord's failure to respond within such ten (10) business day
period shall be deemed approval by Landlord. If Landlord disapproves the
Schedule, then Landlord shall notify Tenant in writing of its objections to such
Schedule, and the parties shall confer and negotiate in good faith to reach
agreement on the Schedule. The Schedule shall be subject to adjustment as
mutually agreed upon in writing by the parties, or as provided in this Work
Letter.

 

1.3.          Tenant's Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Tenant and approved by Landlord, which approval Landlord shall not unreasonably
withhold, condition or delay. All Tenant contracts related to the Tenant
Improvements shall provide that Tenant may assign such contracts and any
warranties with respect to the Tenant Improvements to Landlord at any time.

 

2.          Tenant Improvements. All Tenant Improvements shall be performed by
Tenant's contractor, at Tenant's sole cost and expense (subject to Landlord's
obligations with respect to any portion of the TI Allowance) and in accordance
with the Approved Plans (as defined below), the Lease and this Work Letter. All
material and equipment furnished by Tenant or its contractors as the Tenant
Improvements shall be new or "like new;" the Tenant Improvements shall be
performed in a first-class, workmanlike manner. Tenant shall take, and shall
require its contractors to take, commercially reasonable steps to protect the
Premises during the performance of any Tenant Improvements, including covering
or temporarily removing any window coverings so as to guard against dust, debris
or damage.

 

 

 

 

2.1.          Work Plans. Tenant shall prepare and submit to Landlord for
approval schematics covering the Tenant Improvements prepared in conformity with
the applicable provisions of this Work Letter (the "Draft Schematic Plans"). The
Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request. Landlord shall notify Tenant in writing
within ten (10) business days after receipt of the Draft Schematic Plans whether
Landlord approves or objects to the Draft Schematic Plans and of the manner, if
any, in which the Draft Schematic Plans are unacceptable. Landlord's failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord. If Landlord reasonably objects to the Draft Schematic Plans, then
Tenant shall revise the Draft Schematic Plans and cause Landlord's objections to
be remedied in the revised Draft Schematic Plans. Tenant shall then resubmit the
revised Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord's approval of or
objection to revised Draft Schematic Plans and Tenant's correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the "Approved Schematic Plans."

 

2.2.          Construction Plans. Tenant shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications ("Construction Plans") are completed, Tenant
shall deliver the same to Landlord for Landlord's approval, which approval shall
not be unreasonably withheld, conditioned or delayed. All such Construction
Plans shall be submitted by Tenant to Landlord in electronic .pdf, CADD and
full-size hard copy formats, and shall be approved or disapproved by Landlord
within ten (10) business days after delivery to Landlord. Landlord's failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord. If the Construction Plans are disapproved by Landlord, then Landlord
shall notify Tenant in writing of its objections to such Construction Plans, and
the parties shall confer and negotiate in good faith to reach agreement on the
Construction Plans. Promptly after the Construction Plans are approved by
Landlord and Tenant, two (2) copies of such Construction Plans shall be
initialed and dated by Landlord and Tenant, and Tenant shall promptly submit
such Construction Plans to all appropriate Governmental Authorities for
approval. The Construction Plans so approved, and all change orders approved (to
the extent required) by Landlord, are referred to herein as the "Approved
Plans."

 

2.3.          Changes to the Tenant Improvements. Any material changes to the
Approved Plans (each, a "Change") requested by Tenant shall be subject to the
prior written approval of Landlord, not to be unreasonably withheld, conditioned
or delayed. Any such Change request shall detail the nature and extent of any
requested Changes, including any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change. In the event that Landlord
fails to respond to any such Change request within five (5) business days of
receipt, such Change shall be deemed approved.

 

3.          Completion of Tenant Improvements. Tenant, at its sole cost and
expense (except for the TI Allowance), shall perform and complete the Tenant
Improvements in all respects (a) in substantial conformance with the Approved
Plans, (b) otherwise in compliance with provisions of the Lease and this Work
Letter and (c) in accordance with Applicable Laws, the requirements of Tenant's
insurance carriers, the requirements of Landlord's insurance carriers (to the
extent Landlord provides its insurance carriers' requirements to Tenant) and the
board of fire underwriters having jurisdiction over the Premises. The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord (t) evidence satisfactory to Landlord that (i) all Tenant Improvements
have been completed and paid for in full (which shall be evidenced by the
architect's certificate of completion and the general contractor's and each
subcontractor's and material supplier's final unconditional waivers and releases
of liens, each in a form acceptable to Landlord and complying with Applicable
Laws, and a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor, together with a statutory notice of substantial completion
from the general contractor), (ii) all Tenant Improvements have been accepted by
Landlord, (iii) any and all liens related to the Tenant Improvements have either
been discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien and (iv) no
security interests relating to the Tenant Improvements are outstanding, (u) all
certifications and approvals with respect to the Tenant Improvements that may be
required from any Governmental Authority and any board of fire underwriters or
similar body for the use and occupancy of the Premises (including a certificate
of occupancy for the Premises for the Permitted Use), (v) certificates of
insurance required by the Lease to be purchased and maintained by Tenant, (w) an
affidavit from Tenant's architect certifying that all work performed in, on or
about the Premises is in accordance with the Approved Plans, (x) complete "as
built" drawing print sets, project specifications and shop drawings and
electronic CADD files on disc (showing the Tenant Improvements as an overlay on
the Building "as built" plans for work performed by their architect and
engineers in relation to the Tenant Improvements, (y) a commissioning report
prepared by a licensed, qualified commissioning agent hired by Tenant and
approved by Landlord for all new or affected mechanical, electrical and plumbing
systems (which report Landlord may hire a licensed, qualified commissioning
agent to peer review, and whose reasonable recommendations Tenant's
commissioning agent shall perform and incorporate into a revised report) and (z)
such other "close out" materials as Landlord reasonably requests, such as copies
of manufacturers' warranties, operation and maintenance manuals and the like.

 

 

 

 

4.Insurance.

 

4.1.          Property Insurance. At all times during the period beginning with
commencement of construction of the Tenant Improvements and ending with final
completion of the Tenant Improvements, Tenant shall maintain, or cause to be
maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance insuring Landlord and the Landlord Parties, as their
interests may appear. Such policy shall, on a completed values basis for the
full insurable value at all times, insure against loss or damage by fire,
vandalism and malicious mischief and other such risks as are customarily covered
by the so-called "broad form extended coverage endorsement" upon all Tenant
Improvements and the general contractor's and any subcontractors' machinery,
tools and equipment, all while each forms a part of, or is contained in, the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor's and any subcontractors' machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s). Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance. Such
property insurance shall contain an express waiver of any right of subrogation
by the insurer against Landlord and the Landlord Parties, and shall name
Landlord and its affiliates as loss payees as their interests may appear.

 

4.2.          Workers' Compensation Insurance. At all times during the period of
construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers' compensation
insurance as required by Applicable Laws.

 

5.          Liability. Tenant assumes sole responsibility and liability for any
and all injuries or the death of any persons, including Tenant's contractors and
subcontractors and their respective employees, agents and invitees, and for any
and all damages to property caused by, resulting from or arising out of any act
or omission on the part of Tenant, Tenant's contractors or subcontractors, or
their respective employees, agents and invitees in the prosecution of the Tenant
Improvements. Tenant agrees to indemnify, save, defend (at Landlord's option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against all Claims due to, because of or arising
out of any and all such injuries, death or damage, whether real or alleged, and
Tenant and Tenant's contractors and subcontractors shall assume and defend at
their sole cost and expense all such Claims; provided, however, that nothing
contained in this Work Letter shall be deemed to indemnify or otherwise hold
Landlord harmless from or against liability caused by Landlord's gross
negligence or willful misconduct. Any deficiency in design or construction of
the Tenant Improvements shall be solely the responsibility of Tenant,
notwithstanding the fact that Landlord may have approved of the same in writing.

 

6.TI Allowance.

 

6.1.          Application of TI Allowance. Subject to the provisions of Section
5 of the Lease, Landlord shall contribute the TI Allowance toward the costs and
expenses incurred in connection with the performance of the Tenant Improvements,
in accordance with Section 5 of the Lease. If the entire TI Allowance is not
applied toward or reserved for the costs of the Tenant Improvements, then Tenant
shall not be entitled to a credit of such unused portion of the TI Allowance.
Tenant may apply the TI Allowance for the payment of construction and other
costs in accordance with the terms and provisions of the Lease.

 

 

 

 

6.2.          Approval of Budget for the Tenant Improvements. Notwithstanding
anything to the contrary set forth elsewhere in this Work Letter or the Lease,
Landlord shall not have any obligation to expend any portion of the TI Allowance
until Landlord and Tenant shall have approved in writing the budget for the
Tenant Improvements (the "Approved Budget"). Prior to Landlord's approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due. Landlord shall not
be obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance. Landlord shall not
unreasonably withhold, condition or delay its approval of any budget for Tenant
Improvements that is proposed by Tenant.

 

6.3.          Fund Requests. Subject to Section 5 of the Lease, Upon submission
by Tenant to Landlord of (a) a statement (a "Fund Request") setting forth the
total amount of the TI Allowance requested, (b) a summary of the Tenant
Improvements performed using AIA standard form Application for Payment (G 702)
executed by the general contractor and by the architect, (c) invoices from the
general contractor, the architect, and any subcontractors, material suppliers
and other parties in the amount of the TI Allowance requested by Tenant for
reimbursement, (d) unconditional lien releases from the general contractor and
each subcontractor and material supplier with respect to all payments made by
Tenant for the Tenant Improvements in a form acceptable to Landlord and
complying with Applicable Laws; and (e) the items required to be delivered by
Tenant pursuant to Section 5 of the Lease, then Landlord shall, within fifteen
(15) days following receipt by Landlord of the Fund Request and all accompanying
materials required by this Section, pay to Tenant the amount of the TI Allowance
requested.

 

7.Miscellaneous.

 

7.1.          Incorporation of Lease Provisions. Sections 38.2 through 38.18 of
the Lease are incorporated into this Work Letter by reference, and shall apply
to this Work Letter in the same way that they apply to the Lease.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:       IIP-MI 1 LLC,   a Delaware limited liability company       By:
/s/ Catherine Hastings    Name: Catherine Hastings   Title: Chief Financial
Officer, Chief  Accounting Officer and Treasurer       TENANT:       Green Peak
Industries, LLC,   a Michigan limited liability company         By: /s/ Jeffrey
Radway   Name: Jeffrey Radway   Title: Chief Executive Officer  

 

 

 

 

EXHIBIT E-1

 

TENANT WORK INSURANCE SCHEDULE

 

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:

 

1.Claims under workers' compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.

 

2.Claims for damages because of bodily injury, occupational sickness or disease,
or death of employees under any applicable employer's liability law.

 

3.Claims for damages because of bodily injury, or death of any person other than
Tenant's or any Tenant contractors' employees.

 

4.Claims for damages insured by usual personal injury liability coverage which
are sustained (a) by any person as a result of an offense directly or indirectly
related to the employment of such person by Tenant or any Tenant contractors or
(b) by any other person.

 

5.Claims for damages, other than to the Tenant Work itself, because of injury to
or destruction of tangible property, including loss of use therefrom.

 

6.Claims for damages because of bodily injury or death of any person or property
damage arising out of the ownership, maintenance or use of any motor vehicle.

 

Tenant contractors' Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

 

Tenant contractors' Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a.         Commercial General Liability:

Bodily Injury and Property Damage

 

Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.

 

b.         Commercial Automobile Liability:

Bodily Injury and Property Damage

$1,000,000 per accident

c.         Employer's Liability:

Each Accident

Disease – Policy Limit

Disease – Each Employee

 

$500,000

$500,000

$500,000

d.         Umbrella Liability:

Bodily Injury and Property Damage

Commercially reasonable amounts (excess of coverages a, b and c above), but in
any event no less than $3,000,000 per occurrence / aggregate.

 

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days' prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best's rating of each
insurer shall be A- VII. Landlord and its mortgagees shall be named as an
additional insureds under Tenant contractors' Commercial General Liability,
Commercial Automobile Liability and Umbrella Liability Insurance policies as
respects liability arising from work or operations performed, or ownership,
maintenance or use of autos, by or on behalf of such contractors. Each
contractor and its insurers shall provide waivers of subrogation with respect to
any claims covered or that should have been covered by valid and collectible
insurance, including any deductibles or self-insurance maintained thereunder.

 

If any contractor's work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance. Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims-made coverage is permitted, provided
the policy retroactive date is continuously maintained prior to the Commencement
Date, and coverage is continuously maintained during all periods in which Tenant
occupies the Premises. Coverage shall be maintained with limits of not less than
$1,000,000 per incident with a $2,000,000 policy aggregate.

 

 

 

  



EXHIBIT F

MONTHLY BASE RENT AND PROPERTY MANAGEMENT FEE SCHEDULE

 

             Monthly Amortized   Monthly Property   Monthly Total  Time Period
(Months)  Monthly Base Rent   Base Rent   Management Fee   Amount  1  through 
3  $-        $2,437.50   $2,437.50  4  through  12  $162,500.00   $2,754.24  
$2,437.50   $167,691.74  13  through  24  $168,187.50   $2,754.24   $2,522.81  
$173,464.55  25  through  36  $174,074.06   $2,754.24   $2,611.11   $179,439.41 
37  through  48  $180,166.65   $2,754.24   $2,702.50   $185,623.39  49  through 
60  $186,472.49   $2,754.24   $2,797.09   $192,023.81  61  through  72 
$192,999.02   $2,754.24   $2,894.99   $198,648.25  73  through  84 
$199,753.99   $2,754.24   $2,996.31   $205,504.54  85  through  96 
$206,745.38   $2,754.24   $3,101.18   $212,600.80  97  through  108 
$213,981.47   $2,754.24   $3,209.72   $219,945.43  109  through  120 
$221,470.82   $2,754.24   $3,322.06   $227,547.12  121  through  132 
$229,222.30   $2,754.24   $3,438.33   $235,414.87  133  through  144 
$237,245.08   $2,754.24   $3,558.68   $243,557.99  145  through  156 
$245,548.66   $2,754.24   $3,683.23   $251,986.12  157  through  168 
$254,142.86   $2,754.24   $3,812.14   $260,709.24  169  through  180 
$263,037.86   $2,754.24   $3,945.57   $269,737.67                             
Extension Option 1                           181  through  192  $272,244.18  
$-   $4,083.66   $276,327.85  193  through  204  $281,772.73   $-   $4,226.59  
$285,999.32  205  through  216  $291,634.78   $-   $4,374.52   $296,009.30  217 
through  228  $301,841.99   $-   $4,527.63   $306,369.62  229  through  240 
$312,406.46   $-   $4,686.10   $317,092.56                             
Extension Option 2                           241  through  252  $323,340.69  
$-   $4,850.11   $328,190.80  253  through  264  $334,657.61   $-   $5,019.86  
$339,677.48  265  through  276  $346,370.63   $-   $5,195.56   $351,566.19  277 
through  288  $358,493.60   $-   $5,377.40   $363,871.01  289  through  300 
$371,040.88   $-   $5,565.61   $376,606.49 



 

 

 